                Case 20-11177-KBO             Doc 517        Filed 08/21/20        Page 1 of 42




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                               Chapter 11

    AKORN, INC., et al.,                                 Case No. 20-11177 (KBO)
                                                         (Jointly Administered)
                   Debtors.1
                                                         Objection Deadline: September 10, 2020 at 4:00 p.m.
                                                         (ET)

     SECOND MONTHLY APPLICATION OF HURON CONSULTING SERVICES LLC
    FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
      AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
      CREDITORS FOR THE PERIOD FROM JULY 1, 2020 THROUGH JULY 31, 2020

    Name of Applicant:                                     Huron Consulting Services LLC

    Authorized to Provide                                  Official Committee of Unsecured Creditors of
    Professional Services to:                              Akorn, Inc., et al.

    Effective Date of Retention:                           June 9, 2020

    Period for which Compensation                          July 1, 2020 – July 31, 2020
    and Reimbursement is Sought:

    Amount of Compensation Sought                          $249,119.50
    as Actual, Reasonable and Necessary:

    Amount of Expense Reimbursement                        $0
    Sought as Actual, Reasonable and
    Necessary:

    Prior Fee Applications Filed:                          First Monthly Application for the period from
                                                           June 9, 2020 through June 30, 2020 filed on
                                                           July 24, 2020 [Dkt. 372].


This is an/a      X        monthly        ________ interim           ________ final application.


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.
                  Case 20-11177-KBO           Doc 517        Filed 08/21/20        Page 2 of 42




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                               Chapter 11

    AKORN, INC., et al.,                                 Case No. 20-11177 (KBO)
                                                         (Jointly Administered)
                     Debtors.2
                                                         Objection Deadline: September 10, 2020 at 4:00 p.m.
                                                         (ET)

     SECOND MONTHLY APPLICATION OF HURON CONSULTING SERVICES LLC
    FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
      AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
      CREDITORS FOR THE PERIOD FROM JULY 1, 2020 THROUGH JULY 31, 2020

             Pursuant to sections 330 and 331 of title 11 of the United States Code §§ 101-1532 (the

“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure for the United

States Bankruptcy Court for the District of Delaware (the “Local Rules”), Huron Consulting

Services LLC (“Huron” or “Applicant”), Financial Advisor to the Official Committee of

Unsecured Creditors (the “Committee”), hereby submits its second monthly application (the

“Application”) for compensation and reimbursement of expenses for the period from July 1, 2020

to and including July 31, 2020 (the “Application Period”). By this Application, Huron seeks a

monthly interim allowance of compensation in the amount of $249,119.50 and reimbursement of

actual expenses necessarily incurred in the amount of $0 in accordance with that certain Order

Authorizing The Employment and Retention Of Huron Consulting Services LLC As Financial

Advisor To The Official Committee Of Unsecured Creditors Effective As Of June 9, 2020 [Dkt.


2
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.

                                                         2
              Case 20-11177-KBO         Doc 517      Filed 08/21/20    Page 3 of 42




360] (the “Huron Retention Order”) and that certain Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses for Professionals [Dkt. 218] (the “Interim

Compensation Order”). Huron seeks payment of $199,295.60 (80% of the allowed fees) and

reimbursement of $0 (100% of the allowed expenses), for an aggregate total payment of

$199,295.60 for the Application Period. In support of the Application, Huron respectfully states

as follows:


                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of the above-captioned cases

(the “Chapter 11 Cases”) and this Application in this District is proper pursuant to 28 U.S.C. §§

1408 and 1409.

       2.      The statutory predicates for the relief sought herein are sections 330 and 331 of the

Bankruptcy Code, Rule 2016 of the Bankruptcy Rules and Rule 2016-2 of the Local Rules.

                                        BACKGROUND

       3.      On May 20, 2020, the Debtors filed voluntary petitions for relief under Chapter 11

of the Bankruptcy Code. No trustee has been appointed. The Debtors are continuing in possession

of their properties and are operating and managing their businesses as debtors-in-possession

pursuant to sections 1107 and 1108 of the Bankruptcy Code.

       4.      On June 3, 2020, the Office of the United States Trustee for Region 3 (the “U.S.

Trustee”) appointed a statutory committee of unsecured creditors pursuant to section 1102(a)(1)

of the Bankruptcy Code [D.I. 111]. On June 8, 2020, the Committee selected Jenner & Block as

its lead counsel. On June 9, 2020, the Committee selected Huron Consulting Services LLC as its




                                                 3
             Case 20-11177-KBO          Doc 517      Filed 08/21/20     Page 4 of 42




financial advisor. On June 10, 2020, the Committee selected Saul Ewing Arnstein & Lehr LLP as

its Delaware counsel.

       5.      On July 20, 2020, the Court entered the Huron Retention Order approving the

Committee’s employment of Huron effective as of June 9, 2020.

       TERMS AND CONDITIONS OF COMPENSATION TO HURON

       6.      Subject to Court approval, Huron seeks payment for compensation on an hourly

basis, plus reimbursement of actual, necessary expenses incurred by Huron during the Application

Period. The rates charged by Huron in these Chapter 11 Cases do not differ from the rates charged

to Huron’s non-bankruptcy clients.

       7.      A summary of the hours spent, the names of each professional rendering services

to the Committee during the Application Period, the regular customary billing rates and the total

value of time incurred by each of the Huron professionals rendering services to the Committee is

attached hereto as Exhibit A. A summary of the professional services rendered to the Committee

by project category during the Application Period is attached hereto as Exhibit B. A copy of the

time entries reflecting the time recorded for these services, organized in project billing categories

in accordance with the Guidelines for Reviewing Applications for Compensation and

Reimbursement of Expenses Filed Under 11 USC § 330 by Attorneys in Larger Chapter 11 Cases

(“Guidelines”) is attached hereto as Exhibit C. All time entries and requested expenses are in

compliance with Rule 2016-2 of the Local Rules.

       8.      On June 23, 2020, the Court entered the Interim Compensation Order. Pursuant to

the Interim Compensation Order, Huron and other estate professionals retained in the Chapter 11

Cases are authorized to file and serve upon the Debtors and the parties identified in the Interim

Compensation Order monthly fee applications (each, a “Monthly Fee Application”) for their fees



                                                 4
             Case 20-11177-KBO          Doc 517      Filed 08/21/20    Page 5 of 42




and expenses. After the expiration of a twenty (20) day objection period, the Debtors are authorized

to promptly pay eighty percent (80%) of the fees and one hundred percent (100%) of the expenses

requested in the relevant Monthly Fee Application, unless an objection has been filed to the

requested fees and/or expenses or the Court orders otherwise.

       9.      In accordance with the Interim Compensation Order, Huron has filed and served

upon the Debtors and the other notice parties identified in the Interim Compensation Order this

Application regarding its fees and expenses incurred during the Application Period.

       10.     All services rendered for which compensation is requested and all costs incurred

for which reimbursement is requested by Huron in this Application were reasonable, necessary

and appropriate and were performed for or incurred on behalf of the Committee during the

Application Period.

                         PROFESSIONAL SERVICES RENDERED

       11.     This Application is the second monthly fee application filed by Huron in these

Chapter 11 Cases. During the Application Period, Huron was required to expend considerable

effort in advising the Committee on a number of substantive issues in a compressed timeframe. To

apprise this Court of the financial advisory services provided during the Compensation Period,

Huron sets forth the following summary of financial advisory services rendered. The summary is

intended only to highlight the general categories of services performed by Huron on behalf of the

Committee; it is not intended to set forth each and every item of professional services which Huron

performed. To provide a meaningful summary of services rendered on behalf of the Committee,

Huron has established, in accordance with the Guidelines and its internal billing procedures, the

following matter numbers in connection with these Chapter 11 cases:




                                                 5
Case 20-11177-KBO   Doc 517   Filed 08/21/20   Page 6 of 42
             Case 20-11177-KBO          Doc 517      Filed 08/21/20    Page 7 of 42




efforts of the Debtors’ assets, status of the Debtors’ exit financing efforts, claims analysis, cash

management and budgeting, financial performance and forecasting, the proposed sale transaction

of Akorn India Private Ltd. and the status of outstanding information requests. Additional time

was spent preparing for these meetings and developing weekly agendas.

B.     Meeting / Teleconference with UCC, Counsels or Advisors (Matter #3)

       Total Fees:  $50,528.50
       Total Hours: 65.8

       13.    Huron professionals spent time preparing for and participating in calls with

Committee counsel and the Committee regarding the Debtors’ financial performance, DIP Budget

and variance reports, Statements of Financial Affairs, Schedules of Assets and Liabilities, the

proposed sale transaction of Akorn India Private Ltd., the standstill agreement between the Debtors

and the term loan lenders, timeline and analysis of key events leading up to the Debtors’ Chapter

11 filing, retention and bonus payments made to Debtors’ executives, planning for interviews of

management and board of directors, review of pre-petition transactions, status of the Debtors’ sale

process and exit financing efforts, work plan and case timeline. Additional time was spent

preparing and delivering multiple summary presentations to brief Committee counsel and the

Committee on these matters.

C.     Court Hearings / Preparation (Matter #4)

       Total Fees:        $2,507.50
       Total Hours:       3.1

       14.    During the Application Period, Huron professionals prepared for and participated in

the continuation of the section 341 meeting of creditors and prepared summary notes.

D.     Retention and Fee Applications (Matter #6)

       Total Fees:        $10,684.00
       Total Hours:       13.5


                                                 7
             Case 20-11177-KBO         Doc 517      Filed 08/21/20     Page 8 of 42




       15.   This matter category includes time finalizing Huron’s retention application, affidavit

and other documents related to Huron’s retention. In addition, time was spent preparing Huron’s

first monthly fee application as required by the Interim Compensation Order.             A Huron

professional worked with the Huron team to review all time entries in order to assure compliance

with the Guidelines for professional fee applications and prepare the monthly fee application.

Additional time was spent reviewing and finalizing the first monthly fee application.

E.     Cash and Liquidity Analysis (Matter #9)

               Total Fees:    $8,374.00

               Total Hours: 13.2

       16.   Huron professionals reviewed the Debtors’ weekly DIP Budget variance reports and

updated cash flow forecasts provided by the Debtors’ financial advisor. Further analysis was

conducted to compare the Debtors’ updated cash flow forecasts to prior versions, prepare questions

for the Debtors’ financial advisor, assess the reasonableness of the cash flow forecast, develop

scenario analyses on the forecasts and prepare summary updates to present to the Committee.

F.     Asset Sales & Disposition (Matter #11)

               Total Fees:    $8,530.50

               Total Hours: 10.3

       17.   Huron team members reviewed indications of interest provided by potential

interested buyers for certain portions of the Debtors’ assets and assessed the marketability of the

Debtors’ remaining assets. Additional time was spent conferring with Debtors’ counsel and

assessing a potential bid from a group of the Debtors’ equity holders. Huron professionals




                                                8
             Case 20-11177-KBO         Doc 517      Filed 08/21/20    Page 9 of 42




reviewed and summarized the initial bids received from the interested parties and corresponded

with Committee counsel.

G.     Tax Issues / Analysis (Matter #12)

               Total Fees:    $17,869.00

               Total Hours: 19.1

       18.   Huron professionals reviewed the tax structure and benefits to the Debtors related to

the proposed sale of Akorn India Private Ltd. The Huron team prepared a summary memo to

provide to the Committee and Committee counsel regarding the tax treatment of the proposed sale

and a related transaction involving the Debtors and non-Debtor foreign subsidiaries. Additional

time was spent discussing the transactions and related tax benefits with Committee counsel.

H.     Avoidance Actions (Matter #15)

               Total Fees:    $1,089.00

               Total Hours: 1.8

       19.   During the Application Period, Huron professionals reviewed the Statements of

Financial Affairs and analyzed the Debtors’ draft assumed and rejected contracts listing. Huron

professionals also spent time reviewing the Debtors’ disbursements register to compare to a

summary analysis of potential avoidance actions.

I.     Case Administration (Matter #16)

               Total Fees:    $1,170.50

               Total Hours: 1.5

       20.   As was necessary to assure the efficient and orderly conduct of the work streams for

which Huron is responsible, time was spent during the Application Period on planning, time

reporting, case status updates and administrative matters.

J.     Investigations (Matter #17)
                                                9
                Case 20-11177-KBO          Doc 517    Filed 08/21/20   Page 10 of 42




                 Total Fees:      $54,681.50

                 Total Hours: 71.2

       21.      During the Application Period, Huron professionals spent time reviewing the

Debtors’ historical financial information, the standstill agreement between the Debtors and the

term loan lenders and Directors and Officers insurance coverage. Additional time was spent

preparing a summary analysis of the estimated costs of the standstill agreement between the

Debtors and the term loan lenders and the timeline of events related to the standstill agreement and

subsequent amendments. Further, Huron professionals reviewed insider payments in the four

years prior to the petition date, analyzed pending litigation with the Debtors, and developed a

timeline of events and financial results in the year leading up to the Debtors’ Chapter 11 filing.

Huron analyzed the Debtors’ filings with the SEC and prepared a list of questions for management

and board of directors interviews. Huron professionals participated in the management and board

of directors interviews and created summary memos of each interview.

K.     Intercompany Claims (Matter #19)

                 Total Fees:      $1,713.50

                 Total Hours: 2.5

       22.      Time was spent during the Application Period analyzing intercompany transactions,

corresponding with the Debtors’ financial advisor and reviewing transfers to non-Debtor foreign

subsidiaries.

L.     Information Requests (Matter #22)

       Total Fees:             $3,077.00
       Total Hours:            4.0

       23.       During the Application Period, Huron professionals worked with the Debtors’

investment banker and financial advisor to facilitate information requests, review information


                                                 10
             Case 20-11177-KBO          Doc 517      Filed 08/21/20    Page 11 of 42




provided and inquire about follow-up data requests and questions. Additional time was spent

updating and maintaining a tracking spreadsheet of information requests, including date requested,

date received, notes and status.

M.     Review of Miscellaneous Motions (Matter #23)

       Total Fees:         $604.00
       Total Hours:        0.8

       24.     Huron professionals spent time reviewing the court docket and pertinent filings.

N.     Financial Analysis (Matter #24)

       Total Fees:         $71,708.00
       Total Hours:        99.8

       25.     During the Application Period, the Huron team spent time reviewing the Debtors’

financial statements and analyzing historical financial data. Additional time was spent reviewing,

analyzing and summarizing the Debtors’ Statements of Financial Affairs and Schedules of Assets

and Liabilities. Huron professionals spent time reviewing the Debtors’ May financial results,

inventory valuation reports and other financial data and preparing summaries to include in case

update presentations to the Committee. The Huron team spent significant time creating multiple

presentations during the Application Period to update the Committee on matters including the

Debtors’ financial performance, updated 2020 forecast under various scenarios, Statements of

Financial Affairs and Schedules of Assets and Liabilities, potential causes of action and the

estimated financial impact of the standstill agreement between the Debtors and the term loan

lenders. Huron team members also prepared a presentation provided to Committee counsel

assessing the Debtors’ financial condition in the year leading up to the Debtors’ Chapter 11 filing.

O.     Executory Contracts (Matter #25)




                                                11
             Case 20-11177-KBO         Doc 517       Filed 08/21/20   Page 12 of 42




       Total Fees:        $2,391.50
       Total Hours:       3.4

       26.      Huron professionals prepared a summary of cure notices provided by the Debtors’

financial advisors and the related executory contracts. Additional time was spent reviewing and

reconciling the accounts payable aging report provided by the Debtors’ financial advisor to certain

cure notices.

       27.      Huron’s efforts throughout the Application Period have enhanced the Committee’s

understanding of many issues critical to the Chapter 11 Cases and enabled the Committee to act in

an informed and efficient manner. In connection with the professional services described herein,

by this Application, Huron seeks compensation in the amount of $199,295.60 (80% of the allowed

fees of $249,119.50) for the Application Period.




                                                12
             Case 20-11177-KBO         Doc 517       Filed 08/21/20    Page 13 of 42




                                      LEGAL STANDARD

       28.     Section 330(a)(1) of the Bankruptcy Code allows the payment of:

               (A) Reasonable compensation for actual, necessary services rendered by
                   the trustee, examiner, professional person, or attorney and by any
                   paraprofessional person employed by any such person and

               (B) Reimbursement for actual, necessary expenses.

11 U.S.C. § 330(a)(l). Reasonableness of compensation is determined by a “market-driven

approach” which considers the nature, extent and value of services provided by the professional

and cost of comparable services in non-bankruptcy contexts. See Zolfo Cooper & Co. v. Sunbeam-

Oster Co., 50 F.3d 253, 258 (3d Cir. 1995); In re Busy Beaver Building Ctr., Inc., 19 F.3d 833,

849 (3d Cir. 1994). Thus, the “baseline rule is for firms to receive their customary rates.” Zolfo

Cooper, 50 F.3d at 259.

       29.     Huron has calculated its compensation requested in this Application by applying its

standard hourly rates. Huron’s calculation is based upon hourly rates that are well-within the range

of rates that are charged by comparable firms in similar bankruptcy cases. Accordingly, Huron’s

rates should be determined to be reasonable under section 330 of the Bankruptcy Code.

       30.     Huron’s fees during the Application Period are also reasonable under the prevailing

legal standard and should be allowed. The amount of these fees is not unusual given the

complexity, accelerated deadlines, and size of the Chapter 11 Cases. Huron’s fees are

commensurate with fees that other Financial Advisors of comparable experience and expertise

have charged and been awarded in similar chapter 11 cases. Accordingly, Huron’s fees are

reasonable pursuant to section 330 of the Bankruptcy Code.

       31.     Section 330(a)(l)(B) of the Bankruptcy Code permits reimbursement for actual,

necessary expenses. Huron’s expenses incurred during the Application Period are set forth in this

Application and constitute only those necessary expenses that were incurred for the benefit of the
                                                13
             Case 20-11177-KBO         Doc 517       Filed 08/21/20    Page 14 of 42




Committee. Huron has properly requested reimbursement of only actual, necessary and appropriate

expenses. Except as permitted by Rule 2016 of the Bankruptcy Rules, no agreement or

understanding exists between Huron and/or any third person for the sharing or division of

compensation in connection with the Chapter 11 Cases.

       32.     Pursuant to the standards set forth in sections 330 and 331 of the Bankruptcy Code,

Huron submits that the compensation requested is for actual and necessary services and expenses

and is reasonable, based upon the nature, extent and value of such services, the time spent thereon,

and the costs of comparable services in a case under the Bankruptcy Code. All of the services for

which compensation is requested in this Application were rendered at the request of and solely on

behalf of the Committee. Huron submits, therefore, that its fees and expenses were actual,

necessary, reasonable, and justified, and should be allowed in full.

       33.     Huron has necessarily and properly expended 327.8 hours of services in the

performance of its duties as financial advisor to the Committee during the Application Period.

Huron respectfully requests an interim fee allowance for professional services rendered in the

amount of $199,295.60 (comprising 80% of $249,119.50).

       34.     As stated in the Declaration of Timothy J. Martin, annexed hereto as Exhibit D,

Huron has not agreed to share any compensation to be received herein with any other person.

       WHEREFORE, Huron respectfully requests an interim award of compensation for

professional services rendered as lead counsel to the Committee during the Application Period in

the sum of $199,295.60 (comprising 80% of $249,119.50) and for such other and further relief as

the Court deems just and proper.




                                                14
           Case 20-11177-KBO   Doc 517    Filed 08/21/20   Page 15 of 42




Dated: August 21, 2020                     Respectfully submitted,
Wilmington, Delaware

                                          By: /s/ Timothy J. Martin

                                          HURON CONSULTING SERVICES LLC
                                          100 High Street, Suite 2301
                                          Boston, MA 02110

                                          Financial Advisor to the Official Committee
                                          of Unsecured Creditors of Akorn, Inc.




                                     15
                 Case 20-11177-KBO           Doc 517        Filed 08/21/20        Page 16 of 42




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                               Chapter 11

    AKORN, INC., et al.,                                 Case No. 20-11177 (KBO)
                                                         (Jointly Administered)
                    Debtors.3
                                                         Objection Deadline: September 10, 2020 at 4:00 p.m.
                                                         (ET)

   NOTICE OF SECOND MONTHLY APPLICATION OF HURON CONSULTING
SERVICES LLC FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT
  OF EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF
  UNSECURED CREDITORS FOR THE PERIOD FROM JULY 1, 2020 THROUGH
                            JULY 31, 2020

             PLEASE TAKE NOTICE that the Official Committee of Unsecured Creditors (the

“Committee”) appointed in the chapter 11 cases of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) filed the Second Monthly Application of Huron Consulting

Services LLC for Allowance of Compensation and Reimbursement of Expenses as Financial

Advisor to the Official Committee of Unsecured Creditors for the Period from July 1, 2020 through

July 31, 2020 (the “Application”) with the United States Bankruptcy Court for the District of

Delaware (“Court”).

             PLEASE TAKE FURTHER NOTICE that objections to the Application, if any, are

required to be filed on or before September 10, 2020 at 4:00 p.m. (ET) (the “Objection

Deadline”) with the Clerk of the United States Bankruptcy Court for the District of Delaware, 3rd

Floor, 824 North Market Street, Wilmington, Delaware 19801.



3
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.
            Case 20-11177-KBO          Doc 517       Filed 08/21/20    Page 17 of 42




       PLEASE TAKE FURTHER NOTICE that objections to the Application, if any, must be

in writing, filed with the Clerk of the United States Bankruptcy Court for the District of Delaware,

3rd Floor, 824 North Market Street, Wilmington, Delaware, 19801, and served upon and received

by the following Application Recipients: (i) counsel to the Committee, Jenner & Block LLP, 353

N. Clark Street, Chicago, Illinois 60654, Attn: Catherine L. Steege, Landon S. Raiford, and

William A. Williams; (ii) co-counsel to the Committee, Saul Ewing Arnstein & Lehr LLP, P.O.

Box 1266, Wilmington, DE 19899, Attn: Mark Minuti; (iii) the Debtors, Akorn, Inc., 1925 W.

Field Court, Suite 300, Lake Forest, Illinois 60045, Attn: Joseph Bonaccorsi; (iv) counsel to the

Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654, Attn: Patrick J. Nash,

Jr., P.C., Gregory F. Pesce, Christopher M. Hayes, and Dan Latona, and Kirkland & Ellis LLP,

601 Lexington Avenue, New York, New York 10022, Attn: Nicole L. Greenblatt, P.C.; (v) co-

counsel to the Debtors, Richards, Layton & Finger P.A., 920 N. King Street, Wilmington,

Delaware 19801, Attn: Paul N. Heath, Amanda R. Steele, Zachary I. Shapiro, and Brett M.

Haywood; (vi) counsel to the Prepetition Agent, Wilmer Cutler Pickering Hale and Dorr LLP, 7

World Trade Center, 250 Greenwich Street, New York, New York 10007, Attn: Andrew Goldman;

(vii) counsel to the Ad Hoc Group, Gibson Dunn & Crutcher, 200 Park Avenue, New York, New

York 10166, Attn: Scott J. Greenberg and Michael J. Cohen, and Young Conaway Stargatt &

Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801, Attn: Robert S. Brady; (viii)

the United States Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801,

Attn: Jane M. Leamy; and (ix) counsel to any other statutory committee appointed in these chapter

11 cases (each an “Application Recipient,” and, collectively, the “Application Recipients”).

       PLEASE TAKE FURTHER NOTICE THAT PURSUANT TO THE ORDER

ESTABLISHING           PROCEDURES           FOR       INTERIM         COMPENSATION             AND



                                                17
           Case 20-11177-KBO   Doc 517    Filed 08/21/20   Page 18 of 42




REIMBURSEMENT OF EXPENSES OF PROFESSIONALS [DKT. NO. 218], IF NO

OBJECTIONS ARE FILED AND SERVED IN ACCORDANCE WITH THE ABOVE

PROCEDURE, THE DEBTORS WILL BE AUTHORIZED TO PAY 80% OF THE

REQUESTED FEES AND 100% OF THE REQUESTED EXPENSES WITHOUT FURTHER

ORDER OF THE COURT.

Dated: August 21, 2020                     Respectfully submitted,
Wilmington, Delaware

                                          By: /s/ Timothy J. Martin

                                          HURON CONSULTING SERVICES LLC
                                          100 High Street, Suite 2301
                                          Boston, MA 02110

                                          Financial Advisor to the Official Committee
                                          of Unsecured Creditors of Akorn, Inc.




                                     18
       Case 20-11177-KBO           Doc 517   Filed 08/21/20     Page 19 of 42




                                      EXHIBIT A

                         Summary of Billing by Professional

Professional            Title                Hours              Rate                Total
Darr, Stephen           Managing Director      7.8   hrs   $1,100.00   / hr      8,580.00
Martin, Timothy         Managing Director     56.6   hrs    $925.00    / hr     52,355.00
Buebel, Brian           Managing Director     81.1   hrs    $850.00    / hr     68,935.00
Tomassi, Marc           Managing Director      2.7   hrs    $825.00    / hr      2,227.50
Zaccagnini, Nick        Senior Director       97.2   hrs    $755.00    / hr     73,386.00
Ng, James               Director              48.8   hrs    $605.00    / hr     29,524.00
Olson, Chad             Associate             33.6   hrs    $420.00    / hr     14,112.00
Total Professional Charges                   327.8   hrs                      $249,119.50
           Case 20-11177-KBO           Doc 517       Filed 08/21/20      Page 20 of 42




                                           EXHIBIT B

                                  Summary of Fees by Matter

Matter
Number                               Matter Description                            Hours     Fees
   1     Meeting / Teleconference with Debtor Management, Counsel or Advisors        17.8   14,191.00
   3     Meeting / Teleconference with UCC, Counsels or Advisors                     65.8   50,528.50
   4     Court Hearings / Preparation                                                 3.1    2,507.50
   6     Retention and Fee Applications                                              13.5   10,684.00
   9     Cash and Liquidity Analysis                                                 13.2    8,374.00
  11     Asset Sales & Disposition                                                   10.3    8,530.50
  12     Tax Issues / Analysis                                                       19.1   17,869.00
  15     Avoidance Actions                                                            1.8    1,089.00
  16     Case Administration                                                          1.5    1,170.50
  17     Investigations                                                              71.2   54,681.50
  19     Intercompany Claims                                                          2.5    1,713.50
  22     Information Requests                                                         4.0    3,077.00
  23     Review of Miscellaneous Motions                                              0.8      604.00
  24     Financial Analysis                                                          99.8   71,708.00
  25     Executory Contracts                                                          3.4    2,391.50
                                                                      July Total    327.8 $249,119.50
Case 20-11177-KBO       Doc 517     Filed 08/21/20   Page 21 of 42




                            EXHIBIT C

Time Details for the Period of July 1, 2020 through July 31, 2020
                           Case 20-11177-KBO                         Doc 517              Filed 08/21/20                        Page 22 of 42




                                                                               EXHIBIT C-
                                         Akorn, Inc., et al. Time Details for the Period of July 1, 2020 through July 31, 2020

Matter
Number             Matter Description             Professional            Date     Description                                                        Hours     Rate      Amount
  1    Meeting / Teleconference with Debtor       Buebel, Brian           7/2/2020 Preparation for call with Debtors financial advisors and             04    850 00       340 00
       Management, Counsel or Advisors                                             investment bankers
  1    Meeting / Teleconference with Debtor       Martin, Timothy         7/2/2020 Review and edit agenda for call with Debtors' advisors               03    925 00        277 50
       Management, Counsel or Advisors
  1    Meeting / Teleconference with Debtor       Martin, Timothy         7/2/2020 Prepare for and participate in call with Debtors' advisors           07    925 00        647 50
       Management, Counsel or Advisors
  1    Meeting / Teleconference with Debtor       Ng, James               7/2/2020 Update call with Debtors' professionals                              05    605 00        302 50
       Management, Counsel or Advisors
  1    Meeting / Teleconference with Debtor       Zaccagnini, Nick        7/2/2020 Edited draft agenda for call with Debtors' advisors, provided to     06    755 00        453 00
       Management, Counsel or Advisors                                             Huron team and correspondence re: same
  1    Meeting / Teleconference with Debtor       Zaccagnini, Nick        7/2/2020 Prepared for and participated on weekly update call with             07    755 00        528 50
       Management, Counsel or Advisors                                             Debtors' advisors
  1    Meeting / Teleconference with Debtor       Buebel, Brian           7/8/2020 Develop questions for Debtors' advisors and review responses         04    850 00        340 00
       Management, Counsel or Advisors
  1    Meeting / Teleconference with Debtor       Buebel, Brian           7/9/2020 Preparation for weekly call with Debtors' advisors                   05    850 00        425 00
       Management, Counsel or Advisors
  1    Meeting / Teleconference with Debtor       Buebel, Brian           7/9/2020 Weekly call with Debtors' advisors                                   05    850 00        425 00
       Management, Counsel or Advisors
  1    Meeting / Teleconference with Debtor       Ng, James               7/9/2020 Update call with Debtors' advisors                                   05    605 00        302 50
       Management, Counsel or Advisors
  1    Meeting / Teleconference with Debtor       Zaccagnini, Nick        7/9/2020 Correspondence with Debtors' advisors and Huron team re:             03    755 00        226 50
       Management, Counsel or Advisors                                             follow-up questions and responses to follow-up questions

    1    Meeting / Teleconference with Debtor     Buebel, Brian          7/10/2020 Call with Debtors' counsel regarding tax strategies                  05    850 00        425 00
         Management, Counsel or Advisors
    1    Meeting / Teleconference with Debtor     Buebel, Brian          7/10/2020 Preparation for call with Debtors' counsel regarding tax             04    850 00        340 00
         Management, Counsel or Advisors                                           strategies
    1    Meeting / Teleconference with Debtor     Martin, Timothy        7/10/2020 Participate in call with Debtors' counsel and UCC counsel            05    925 00        462 50
         Management, Counsel or Advisors                                           regarding sale of India subsidiary
    1    Meeting / Teleconference with Debtor     Zaccagnini, Nick       7/15/2020 Created draft agenda for call with Debtors' advisors and             04    755 00        302 00
         Management, Counsel or Advisors                                           provided to Huron team members for review
    1    Meeting / Teleconference with Debtor     Buebel, Brian          7/16/2020 Preparation for weekly call with Debtors' advisors                   03    850 00        255 00
         Management, Counsel or Advisors
    1    Meeting / Teleconference with Debtor     Buebel, Brian          7/16/2020 Weekly call with Debtors' advisors                                   06    850 00        510 00
         Management, Counsel or Advisors
    1    Meeting / Teleconference with Debtor     Martin, Timothy        7/16/2020 Participate in call with Debtors' advisors                           05    925 00        462 50
         Management, Counsel or Advisors
    1    Meeting / Teleconference with Debtor     Martin, Timothy        7/16/2020 Review and edit agenda for call with Debtors' advisors               05    925 00        462 50
         Management, Counsel or Advisors
    1    Meeting / Teleconference with Debtor     Ng, James              7/16/2020 Update call with Debtors' advisors                                   05    605 00        302 50
         Management, Counsel or Advisors
    1    Meeting / Teleconference with Debtor     Zaccagnini, Nick       7/16/2020 Reviewed edits to draft agenda for call with Debtors' advisors       05    755 00        377 50
         Management, Counsel or Advisors                                           provided by Huron team members, updated and distributed to
                                                                                   Huron team
    1    Meeting / Teleconference with Debtor     Zaccagnini, Nick       7/16/2020 Prepared for and participated on call with Debtors' advisors re:     07    755 00        528 50
         Management, Counsel or Advisors                                           weekly status update
    1    Meeting / Teleconference with Debtor     Ng, James              7/17/2020 Correspondence with Debtors' financial advisor regarding the         02    605 00        121 00
         Management, Counsel or Advisors                                           interest payments in 2020 and clarification on the estimated
                                                                                   overbid schedule components
    1    Meeting / Teleconference with Debtor     Zaccagnini, Nick       7/19/2020 Reviewed correspondence with Debtors' advisors and Huron             02    755 00        151 00
         Management, Counsel or Advisors                                           team re: standstill agreement follow-up questions
    1    Meeting / Teleconference with Debtor     Zaccagnini, Nick       7/20/2020 Correspondence with Debtor's advisors re: follow-up questions        02    755 00        151 00
         Management, Counsel or Advisors                                           on revised cash flow forecast and responses to information
                                                                                   requests
    1    Meeting / Teleconference with Debtor     Zaccagnini, Nick       7/22/2020 Correspondence with Debtors' advisors re: follow-up                  02    755 00        151 00
         Management, Counsel or Advisors                                           questions
    1    Meeting / Teleconference with Debtor     Buebel, Brian          7/23/2020 Preparation for and weekly call with Debtors' financial              07    850 00        595 00
         Management, Counsel or Advisors                                           advisors regarding various topics
    1    Meeting / Teleconference with Debtor     Martin, Timothy        7/23/2020 Prepare for and participate in calls with Debtors' advisors          08    925 00        740 00
         Management, Counsel or Advisors                                           regarding financial performance, claims analysis and sale
                                                                                   process
    1    Meeting / Teleconference with Debtor     Ng, James              7/23/2020 Update call with Debtors' professionals and management               05    605 00        302 50
         Management, Counsel or Advisors                                           regarding sales status, Akorn India transactions, NOL
                                                                                   carryback, and standstill agreement analysis
    1    Meeting / Teleconference with Debtor     Zaccagnini, Nick       7/23/2020 Created draft agenda for weekly status call with Debtors'            02    755 00        151 00
         Management, Counsel or Advisors                                           advisors and provided to Huron team member for review
    1    Meeting / Teleconference with Debtor     Zaccagnini, Nick       7/23/2020 Correspondence with Debtors' advisors re: weekly status              02    755 00        151 00
         Management, Counsel or Advisors                                           update call and data request follow-up for certain executory
                                                                                   contracts
    1    Meeting / Teleconference with Debtor     Zaccagnini, Nick       7/23/2020 Prepared for and participated in weekly status update call with      06    755 00        453 00
         Management, Counsel or Advisors                                           Debtors' advisors




Exhibit C - July 2020 Time Detail                                                                                                                                      Page 1 of 14
                           Case 20-11177-KBO                          Doc 517              Filed 08/21/20                     Page 23 of 42



                                                                                EXHIBIT C-
                                          Akorn, Inc., et al. Time Details for the Period of July 1, 2020 through July 31, 2020

Matter
Number               Matter Description            Professional             Date     Description                                                      Hours    Rate       Amount
    1    Meeting / Teleconference with Debtor      Zaccagnini, Nick       7/29/2020 Correspondence with Debtors' advisors re: cash flow forecast        01    755 00         75 50
         Management, Counsel or Advisors                                            and June results
    1    Meeting / Teleconference with Debtor      Zaccagnini, Nick       7/29/2020 Created draft outline for weekly status call with Debtors'          03    755 00        226 50
         Management, Counsel or Advisors                                            advisors
    1    Meeting / Teleconference with Debtor      Buebel, Brian          7/30/2020 Preparation for and call with Debtors' financial advisors           09    850 00        765 00
         Management, Counsel or Advisors
    1    Meeting / Teleconference with Debtor      Martin, Timothy        7/30/2020 Prepare for and participate in calls with Debtors' advisors         06    925 00        555 00
         Management, Counsel or Advisors                                            regarding financial performance, claims analysis and sale
                                                                                    process
    1    Meeting / Teleconference with Debtor      Ng, James              7/30/2020 Update call with Debtors' financial advisorss                       05    605 00        302 50
         Management, Counsel or Advisors
    1    Meeting / Teleconference with Debtor      Zaccagnini, Nick       7/30/2020 Correspondence with Debtors' advisors re: questions on              02    755 00        151 00
         Management, Counsel or Advisors                                            secured party payments
    1    Meeting / Teleconference with Debtor      Zaccagnini, Nick       7/30/2020 Prepared for and participated in weekly status update call with     06    755 00        453 00
         Management, Counsel or Advisors                                            Debtors' advisors
                                                                                                             MATTER NUMBER 1 SUBTOTAL                  17.8              14,191.00

    3    Meeting / Teleconference with UCC,        Buebel, Brian           7/1/2020 Prepare for and call with UCC counsel regarding various             07    850 00        595 00
         Counsels or Advisors                                                       topics
    3    Meeting / Teleconference with UCC,        Buebel, Brian           7/1/2020 Follow-up call with Huron team regarding various topics             05    850 00        425 00
         Counsels or Advisors                                                       raised on call with UCC counsel
    3    Meeting / Teleconference with UCC,        Martin, Timothy         7/1/2020 Call with UCC counsel to discuss case matters                       04    925 00        370 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Martin, Timothy         7/1/2020 Prepare for UCC update call and discussion with Huron team          04    925 00        370 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick        7/1/2020 Drafted agenda and prepared for status update call with UCC         06    755 00        453 00
         Counsels or Advisors                                                       counsel
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick        7/1/2020 Prepared for and participated in weekly status update call with     08    755 00        604 00
         Counsels or Advisors                                                       UCC counsel
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick        7/1/2020 Reviewed correspondence from UCC counsel and UCC re:                03    755 00        226 50
         Counsels or Advisors                                                       update on equity committee, recent court filings and sale of
                                                                                    Akorn India
    3    Meeting / Teleconference with UCC,        Olson, Chad             7/2/2020 Reviewed notes and drafted summary memo of weekly status            05    420 00        210 00
         Counsels or Advisors                                                       update call with Debtors' advisors to provide to UCC counsel
                                                                                    and provided to Huron team for review

    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick        7/2/2020 Calls and correspondence with Huron team re: summary memo           06    755 00        453 00
         Counsels or Advisors                                                       to provide to UCC counsel of update call with Debtors'
                                                                                    advisors and summary of schedules
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick        7/2/2020 Provided notes from call with Debtors' advisors to Huron team       04    755 00        302 00
         Counsels or Advisors                                                       member to incorporate into summary memo to provide to UCC
                                                                                    counsel
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick        7/2/2020 Reviewed and edited draft summary memo of call with                 18    755 00      1,359 00
         Counsels or Advisors                                                       Debtors' advisors to provide to UCC counsel provided by
                                                                                    Huron team member, updated summary of schedules to include
                                                                                    in memo and provided to Huron team for review
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick        7/3/2020 Correspondence with Huron team re: edits to summary memo            02    755 00        151 00
         Counsels or Advisors                                                       of call with Debtors' advisors to provide to UCC counsel and
                                                                                    reviewed final version
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick        7/3/2020 Reviewed correspondence with UCC counsel and UCC re:                01    755 00         75 50
         Counsels or Advisors                                                       claims bar date and call with equity holder counsel
    3    Meeting / Teleconference with UCC,        Buebel, Brian           7/6/2020 Call with UCC counsel regarding potential causes of action          09    850 00        765 00
         Counsels or Advisors                                                       and related notes
    3    Meeting / Teleconference with UCC,        Buebel, Brian           7/7/2020 Call with UCC counsel and Huron team regarding status               04    850 00        340 00
         Counsels or Advisors                                                       updates
    3    Meeting / Teleconference with UCC,        Buebel, Brian           7/7/2020 Call with Huron team regarding UCC update preparation               04    850 00        340 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Buebel, Brian           7/8/2020 Preparation for status update call with UCC counsel                 06    850 00        510 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Buebel, Brian           7/8/2020 Status update call with UCC counsel                                 08    850 00        680 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Buebel, Brian           7/8/2020 Updates to draft presentation for UCC meeting                       14    850 00      1,190 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Martin, Timothy         7/8/2020 Prepare for and participate in call with UCC counsel regarding      08    925 00        740 00
         Counsels or Advisors                                                       UCC meeting and case updates
    3    Meeting / Teleconference with UCC,        Martin, Timothy         7/8/2020 Discussion regarding agenda for UCC call and information to         04    925 00        370 00
         Counsels or Advisors                                                       be presented
    3    Meeting / Teleconference with UCC,        Ng, James               7/8/2020 Update call with UCC counsel                                        07    605 00        423 50
         Counsels or Advisors
    3    Meeting / teleconference with UCC,        Olson, Chad             7/8/2020 Preparation of draft presentation for Huron team to review for      18    420 00        756 00
         Counsels or Advisors                                                       UCC meeting on July 13, 2020
    3    Meeting / Teleconference with UCC,        Olson, Chad             7/8/2020 Review edits and incorporate into draft UCC presentation for        12    420 00        504 00
         Counsels or Advisors                                                       July 13, 2020




Exhibit C - July 2020 Time Detail                                                                                                                                      Page 2 of 14
                           Case 20-11177-KBO                          Doc 517              Filed 08/21/20                   Page 24 of 42



                                                                                EXHIBIT C-
                                          Akorn, Inc., et al. Time Details for the Period of July 1, 2020 through July 31, 2020

Matter
Number               Matter Description            Professional             Date    Description                                                    Hours    Rate       Amount
    3    Meeting / Teleconference with UCC,        Buebel, Brian           7/9/2020 Discussions with UCC counsel and Huron team regarding            04    850 00        340 00
         Counsels or Advisors                                                       various matters
    3    Meeting / Teleconference with UCC,        Buebel, Brian           7/9/2020 Revise presentation for UCC meeting                              13    850 00      1,105 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Buebel, Brian           7/9/2020 Further edits to presentation for UCC meeting                    19    850 00      1,615 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Ng, James               7/9/2020 Reviewed and edited draft UCC report                             10    605 00        605 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick        7/9/2020 Reviewed correspondence with UCC counsel and Huron team          02    755 00        151 00
         Counsels or Advisors                                                       re: status update
    3    Meeting / Teleconference with UCC,        Buebel, Brian          7/10/2020 Further updates to presentation to the UCC                       14    850 00      1,190 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Ng, James              7/10/2020 Additional edits to draft UCC report                             17    605 00      1,028 50
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/10/2020 Reviewed correspondence with Huron team and UCC counsel          02    755 00        151 00
         Counsels or Advisors                                                       re: standstill agreement
    3    Meeting / Teleconference with UCC,        Buebel, Brian          7/11/2020 Review and edit presentation to the UCC                          04    850 00        340 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Ng, James              7/11/2020 Edits to draft UCC report and review of suggested edits from     05    605 00        302 50
         Counsels or Advisors                                                       UCC counsel
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/11/2020 Reviewed correspondence with Huron team and UCC counsel          03    755 00        226 50
         Counsels or Advisors                                                       re: draft presentation to UCC
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/11/2020 Reviewed draft presentation to UCC and provided comments         09    755 00        679 50
         Counsels or Advisors                                                       to Huron team and follow-up call with Huron team member re:
                                                                                    same
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/11/2020 Reviewed edits to draft presentation to UCC provided by UCC      02    755 00        151 00
         Counsels or Advisors                                                       counsel
    3    Meeting / Teleconference with UCC,        Buebel, Brian          7/12/2020 Review and edit presentation to the UCC                          04    850 00        340 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Martin, Timothy        7/12/2020 Review and incorporate quality control comments in UCC           04    925 00        370 00
         Counsels or Advisors                                                       presentation
    3    Meeting / Teleconference with UCC,        Ng, James              7/12/2020 Edits to UCC presentation                                        07    605 00        423 50
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/12/2020 Reviewed updated version of draft presentation to UCC            06    755 00        453 00
         Counsels or Advisors                                                       provided by Huron team member and provided edits
    3    Meeting / Teleconference with UCC,        Buebel, Brian          7/13/2020 Review and edit presentation to the UCC                          07    850 00        595 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Buebel, Brian          7/13/2020 Prepare for meeting with UCC                                     08    850 00        680 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Buebel, Brian          7/13/2020 Meeting with UCC                                                 21    850 00      1,785 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Buebel, Brian          7/13/2020 Call with UCC counsel in preparation for meeting with UCC        06    850 00        510 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Darr, Stephen          7/13/2020 Prepared for UCC meeting                                         0 6 1,100 00        660 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Darr, Stephen          7/13/2020 Particpated on UCC call                                          2 1 1,100 00      2,310 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Martin, Timothy        7/13/2020 Prepare for and participate in meeting of UCC                    27    925 00      2,497 50
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Martin, Timothy        7/13/2020 Call with UCC counsel regarding agenda for meeting with          05    925 00        462 50
         Counsels or Advisors                                                       UCC
    3    Meeting / Teleconference with UCC,        Martin, Timothy        7/13/2020 Prepare script for meeting with UCC                              09    925 00        832 50
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Ng, James              7/13/2020 Participated in UCC meeting                                      20    605 00      1,210 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Ng, James              7/13/2020 Update call with UCC counsel                                     05    605 00        302 50
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/13/2020 Call with Huron team and UCC counsel to prepare for UCC          09    755 00        679 50
         Counsels or Advisors                                                       meeting
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/13/2020 Updated UCC presentation, reviewed and provided to Huron         15    755 00      1,132 50
         Counsels or Advisors                                                       team
    3    Meeting / Teleconference with UCC,        Buebel, Brian          7/14/2020 Develop agenda for call with UCC counsel                         02    850 00        170 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Martin, Timothy        7/14/2020 Call with UCC counsel regarding discussion with lenders          01    925 00         92 50
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/14/2020 Reviewed final version of UCC presentation                       03    755 00        226 50
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/14/2020 Reviewed draft agenda for call with UCC counsel provided by      02    755 00        151 00
         Counsels or Advisors                                                       Huron team member and provided edits
    3    Meeting / Teleconference with UCC,        Buebel, Brian          7/15/2020 Status update call with UCC counsel                              08    850 00        680 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Martin, Timothy        7/15/2020 Prepare for and participate in update call with UCC counsel      07    925 00        647 50
         Counsels or Advisors




Exhibit C - July 2020 Time Detail                                                                                                                                   Page 3 of 14
                           Case 20-11177-KBO                          Doc 517               Filed 08/21/20                    Page 25 of 42



                                                                                EXHIBIT C-
                                          Akorn, Inc., et al. Time Details for the Period of July 1, 2020 through July 31, 2020

Matter
Number               Matter Description            Professional             Date      Description                                                      Hours    Rate       Amount
    3    Meeting / Teleconference with UCC,        Ng, James              7/15/2020 Update call with UCC counsel to discuss next steps on                07    605 00        423 50
         Counsels or Advisors                                                       potential investigations
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/15/2020 Call with UCC counsel re: status update                              08    755 00        604 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/16/2020 Call with Huron team re: summary memo of call with Debtors'          03    755 00        226 50
         Counsels or Advisors                                                       advisors to provide to UCC counsel
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/16/2020 Reviewed and edited draft summary memo to provide to UCC             13    755 00        981 50
         Counsels or Advisors                                                       counsel of status update call with Debtors' advisors and
                                                                                    provided to Huron team member for review
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/17/2020 Additional edits to draft summary memo of update call with           11    755 00        830 50
         Counsels or Advisors                                                       Debtors' advisors to provide to UCC counsel and call with
                                                                                    Huron team member re: same
    3    Meeting / Teleconference with UCC,        Buebel, Brian          7/21/2020 Call with UCC counsel regarding financial performance and            07    850 00        595 00
         Counsels or Advisors                                                       timeline of events for the one year pre-petition and other
                                                                                    topics
    3    Meeting / Teleconference with UCC,        Martin, Timothy        7/21/2020 Discussion with UCC counsel regarding sale hearing                   03    925 00        277 50
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/21/2020 Call with UCC counsel and Huron team re: review of monthly           07    755 00        528 50
         Counsels or Advisors                                                       financials trend analysis, standstill agreement analysis and
                                                                                    status update
    3    Meeting / Teleconference with UCC,        Buebel, Brian          7/22/2020 Weekly call with UCC counsel regarding various topics                06    850 00        510 00
         Counsels or Advisors
    3    Meeting / Teleconference with UCC,        Martin, Timothy        7/22/2020 Prepare for and participate in call with UCC counsel regarding       07    925 00        647 50
         Counsels or Advisors                                                       case issues and communications with UCC
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/22/2020 Call with UCC counsel re: weekly status update and work plan         05    755 00        377 50
         Counsels or Advisors                                                       discussion
    3    Meeting / Teleconference with UCC,        Buebel, Brian          7/23/2020 Edit notes from call with Debtors' financial advisors to include     04    850 00        340 00
         Counsels or Advisors                                                       in summary memo to UCC counsel
    3    Meeting / Teleconference with UCC,        Olson, Chad            7/23/2020 Reviewed notes and drafted summary memo of weekly status             22    420 00        924 00
         Counsels or Advisors                                                       update call with Debtors' advisors to provide to UCC counsel

    3    Meeting / Teleconference with UCC,        Olson, Chad            7/23/2020 Reviewed edits from Huron team and revised draft summary             08    420 00        336 00
         Counsels or Advisors                                                       memo of weekly status update call with Debtors' advisors to
                                                                                    provide to UCC counsel
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/23/2020 Correspondence with Huron team re: summary memo of call              04    755 00        302 00
         Counsels or Advisors                                                       with Debtors' advisors to provide to UCC counsel
    3    Meeting / Teleconference with UCC,        Olson, Chad            7/24/2020 Additional updates to draft summary memo of weekly status            08    420 00        336 00
         Counsels or Advisors                                                       update call with Debtors' advisors to provide to UCC counsel
                                                                                    and provided to Huron team for review
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/24/2020 Reviewed and edited draft of summary memo of weekly call             16    755 00      1,208 00
         Counsels or Advisors                                                       with Debtors' advisors to provide to UCC counsel provided by
                                                                                    Huron team member
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/27/2020 Reviewed correspondence with UCC counsel and UCC re:                 03    755 00        226 50
         Counsels or Advisors                                                       status update on recent negotiations with potential bidder
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/27/2020 Correspondence with Huron team re: edits to draft financial          06    755 00        453 00
         Counsels or Advisors                                                       analysis presentation to provide to UCC counsel
    3    Meeting / Teleconference with UCC,        Martin, Timothy        7/28/2020 Prepare for and participate in call with UCC counsel regarding       06    925 00        555 00
         Counsels or Advisors                                                       case issues
    3    Meeting / Teleconference with UCC,        Buebel, Brian          7/29/2020 Prepared for and particpated in weekly call with UCC counsel         09    850 00        765 00
         Counsels or Advisors                                                       regarding various topics and status update
    3    Meeting / Teleconference with UCC,        Martin, Timothy        7/29/2020 Prepare for and participate in call with UCC counsel regarding       11    925 00      1,017 50
         Counsels or Advisors                                                       case issues and communications with UCC
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/29/2020 Prepared for and participated in call with UCC counsel and           08    755 00        604 00
         Counsels or Advisors                                                       Huron team re: financial analysis and status update
    3    Meeting / Teleconference with UCC,        Zaccagnini, Nick       7/30/2020 Reviewed correspondence with UCC counsel and UCC re:                 02    755 00        151 00
         Counsels or Advisors                                                       status update
                                                                                                             MATTER NUMBER 3 SUBTOTAL                   65.8              50,528.50

    4    Court Hearings / Preparation              Buebel, Brian          7/15/2020   Participate in Section 341 meeting continuation                    11    850 00        935 00
    4    Court Hearings / Preparation              Buebel, Brian          7/15/2020   Review and revise notes related to Section 341 meeting             03    850 00        255 00
    4    Court Hearings / Preparation              Martin, Timothy        7/15/2020   Telephonically attend portion of Debtors' 341 meeting              02    925 00        185 00
    4    Court Hearings / Preparation              Zaccagnini, Nick       7/15/2020   Participated in 341 Meeting of Creditors                           11    755 00        830 50
    4    Court Hearings / Preparation              Zaccagnini, Nick       7/15/2020   Updated and edited notes from 341 Meeting of Creditors with        04    755 00        302 00
                                                                                      comments from Huron team member and provided to Huron
                                                                                      team
                                                                                                               MATTER NUMBER 4 SUBTOTAL                  3.1               2,507.50

    6    Retention and Fee Applications            Martin, Timothy         7/1/2020 Review and revised Huron's retention documents                       11    925 00      1,017 50
    6    Retention and Fee Applications            Martin, Timothy         7/1/2020 Correspond with UCC chair regarding retention application            02    925 00        185 00

    6    Retention and Fee Applications            Zaccagnini, Nick       7/21/2020 Correspondence with Huron team re: time detail and first             04    755 00        302 00
                                                                                    monthly fee application




Exhibit C - July 2020 Time Detail                                                                                                                                       Page 4 of 14
                           Case 20-11177-KBO                          Doc 517              Filed 08/21/20                   Page 26 of 42



                                                                                EXHIBIT C-
                                          Akorn, Inc., et al. Time Details for the Period of July 1, 2020 through July 31, 2020

Matter
Number               Matter Description            Professional             Date    Description                                                     Hours    Rate       Amount
    6    Retention and Fee Applications            Zaccagnini, Nick       7/21/2020 Reviewed time detail provided by Huron team members and           21    755 00      1,585 50
                                                                                    prepared complete time detail exhibit
    6    Retention and Fee Applications            Zaccagnini, Nick       7/21/2020 Correspondence with UCC counsel re: template for first            01    755 00         75 50
                                                                                    monthly fee application
    6    Retention and Fee Applications            Zaccagnini, Nick       7/21/2020 Created June fee application summary spreadsheet with draft       14    755 00      1,057 00
                                                                                    exhibits and provided to Huron team member to review

    6    Retention and Fee Applications            Martin, Timothy        7/22/2020 Review and edit June fee application                              12    925 00      1,110 00
    6    Retention and Fee Applications            Zaccagnini, Nick       7/22/2020 Correspondence with Huron team members re: edits to June          03    755 00        226 50
                                                                                    time detail exhibit
    6    Retention and Fee Applications            Zaccagnini, Nick       7/22/2020 Created June fee application document using template              19    755 00      1,434 50
                                                                                    provided by UCC counsel
    6    Retention and Fee Applications            Zaccagnini, Nick       7/22/2020 Drafted matter code narratives for June fee application           24    755 00      1,812 00
    6    Retention and Fee Applications            Zaccagnini, Nick       7/22/2020 Updated June time detail exhibit with edits provided by Huron     07    755 00        528 50
                                                                                    team member
    6    Retention and Fee Applications            Buebel, Brian          7/23/2020 Review and revise Huron's June monthly fee application            07    850 00        595 00
    6    Retention and Fee Applications            Zaccagnini, Nick       7/23/2020 Reviewed and incorporated edits to draft June fee application     08    755 00        604 00
                                                                                    and additional edits to June time detail exhibit provided by
                                                                                    Huron team member
    6    Retention and Fee Applications            Zaccagnini, Nick       7/23/2020 Correspondence with Huron team re: June fee application           02    755 00        151 00
                                                                                                              MATTER NUMBER 6 SUBTOTAL               13.5              10,684.00

    9    Cash and Liquidity Analysis               Buebel, Brian           7/1/2020 Review cash flow variance report for week ending June 21          02    850 00        170 00

    9    Cash and Liquidity Analysis               Martin, Timothy         7/1/2020 Review June 21 variance reporting from Debtors                    02    925 00        185 00
    9    Cash and Liquidity Analysis               Zaccagnini, Nick        7/1/2020 Reviewed weekly cash flow variance report                         02    755 00        151 00
    9    Cash and Liquidity Analysis               Buebel, Brian           7/7/2020 Draft UCC status update regarding Debtors' cash flow              11    850 00        935 00
                                                                                    projections and liquidity
    9    Cash and Liquidity Analysis               Ng, James               7/7/2020 Review of DIP variance report for the week ending June 28         07    605 00        423 50

    9    Cash and Liquidity Analysis               Olson, Chad             7/7/2020 Additional updates to cash flow schedule/summary for 13-          20    420 00        840 00
                                                                                    week forecast in UCC presentation on July 13, 2020
    9    Cash and Liquidity Analysis               Buebel, Brian           7/8/2020 Review cash flow variance report for week ending July 5           02    850 00        170 00
    9    Cash and Liquidity Analysis               Ng, James               7/8/2020 Review of latest 13-week cash flow and month-end results          10    605 00        605 00
                                                                                    (May 2020) and draft questions and schedules for update call
                                                                                    with Debtors' advisors
    9    Cash and Liquidity Analysis               Ng, James               7/8/2020 Updated UCC report with summary page of latest DIP                13    605 00        786 50
                                                                                    variance report (week ending 7/5)
    9    Cash and Liquidity Analysis               Olson, Chad             7/8/2020 Updated cash flow schedule for 13-week forecast in UCC            19    420 00        798 00
                                                                                    presentation on July 13, 2020
    9    Cash and Liquidity Analysis               Olson, Chad             7/8/2020 Update draft UCC presentation for July 13, 2020 to                09    420 00        378 00
                                                                                    incorporate Debtors' most recent cash flow forecast
    9    Cash and Liquidity Analysis               Martin, Timothy        7/16/2020 Analyze cash flow and liquidity related to sale of dehydrated     12    925 00      1,110 00
                                                                                    alcohol
    9    Cash and Liquidity Analysis               Buebel, Brian          7/20/2020 Review updated weekly cash flow forecast provided by              05    850 00        425 00
                                                                                    Debtors
    9    Cash and Liquidity Analysis               Zaccagnini, Nick       7/20/2020 Reviewed revised cash flow forecast posted to the data room       08    755 00        604 00
                                                                                    and compared to previous version
    9    Cash and Liquidity Analysis               Zaccagnini, Nick       7/20/2020 Correspondence with Huron team re: updated cash flow              02    755 00        151 00
                                                                                    forecast and unencumbered assets
    9    Cash and Liquidity Analysis               Buebel, Brian          7/23/2020 Review weekly cash flow variance report                           02    850 00        170 00
    9    Cash and Liquidity Analysis               Zaccagnini, Nick       7/23/2020 Reviewed DIP budget variance report posted to the data room       04    755 00        302 00
                                                                                    and provided to Huron team
    9    Cash and Liquidity Analysis               Buebel, Brian          7/30/2020 Review weekly cash flow variance report                           02    850 00        170 00
                                                                                                             MATTER NUMBER 9 SUBTOTAL                13.2               8,374.00

   11    Asset Sales & Disposition                 Martin, Timothy         7/1/2020 Review and comment on response to letter regarding equity         03    925 00        277 50
                                                                                    committee
   11    Asset Sales & Disposition                 Tomassi, Marc          7/16/2020 Call with Huron team member re: specific assets of Debtors        06    825 00        495 00
                                                                                    and related letters of intent and marketability of remaining
                                                                                    assets
   11    Asset Sales & Disposition                 Tomassi, Marc          7/17/2020 Call with Huron team member re: specific assets of Debtors        07    825 00        577 50
                                                                                    and related letters of intent and marketability of remaining
                                                                                    assets
   11    Asset Sales & Disposition                 Zaccagnini, Nick       7/22/2020 Reviewed asset purchase agreement disclosure schedules for        04    755 00        302 00
                                                                                    credit bid posted to data room and provided to Huron team and
                                                                                    UCC counsel
   11    Asset Sales & Disposition                 Martin, Timothy        7/27/2020 Review of letters of intent for purchases of portions of          09    925 00        832 50
                                                                                    Debtors' business
   11    Asset Sales & Disposition                 Zaccagnini, Nick       7/27/2020 Reviewed indications of interest from potential buyers            04    755 00        302 00
                                                                                    provided by Debtors' investment bank




Exhibit C - July 2020 Time Detail                                                                                                                                    Page 5 of 14
                            Case 20-11177-KBO                         Doc 517              Filed 08/21/20                     Page 27 of 42



                                                                                EXHIBIT C-
                                          Akorn, Inc., et al. Time Details for the Period of July 1, 2020 through July 31, 2020

Matter
Number               Matter Description            Professional             Date     Description                                                     Hours    Rate       Amount
   11    Asset Sales & Disposition                 Buebel, Brian          7/28/2020 Review indications of interest for various asset acquisitions      11    850 00        935 00
                                                                                    from different parties, background on parties and scenario
                                                                                    analysis on multiple asset sales versus enterprise sale

   11    Asset Sales & Disposition                 Martin, Timothy        7/28/2020 Prepare for and participate in call with counsel regarding         07    925 00        647 50
                                                                                    equity holders bid and sale process
   11    Asset Sales & Disposition                 Tomassi, Marc          7/28/2020 Call with Huron team member re: asset sale                         05    825 00        412 50
   11    Asset Sales & Disposition                 Buebel, Brian          7/29/2020 Develop summary of bids and timing of sale process in              08    850 00        680 00
                                                                                    response to counsel inquiry regarding standstill and timing

   11    Asset Sales & Disposition                 Buebel, Brian          7/30/2020 Review offer received for acquisition of Akorn                     08    850 00        680 00
   11    Asset Sales & Disposition                 Zaccagnini, Nick       7/30/2020 Reviewed draft bid from equity group                               05    755 00        377 50
   11    Asset Sales & Disposition                 Buebel, Brian          7/31/2020 Review and summarize offer received for acquisition of             11    850 00        935 00
                                                                                    Akorn
   11    Asset Sales & Disposition                 Ng, James              7/31/2020 Review of offer document from equity holders                       07    605 00        423 50
   11    Asset Sales & Disposition                 Tomassi, Marc          7/31/2020 Call with Huron team member re: asset sale to existing equity      07    825 00        577 50
                                                                                    holders
   11    Asset Sales & Disposition                 Zaccagnini, Nick       7/31/2020 Reviewed correspondence from Huron investment banking              01    755 00         75 50
                                                                                    and life sciences team re: review of bid from equity group

                                                                                                            MATTER NUMBER 11 SUBTOTAL                 10.3               8,530.50

   12    Tax Issues / Analysis                     Martin, Timothy         7/2/2020 Review of analysis of financial information regarding Akorn        04    925 00        370 00
                                                                                    India subsidiary
   12    Tax Issues / Analysis                     Martin, Timothy         7/9/2020 Research background regarding tax structure of sale of Akorn       13    925 00      1,202 50
                                                                                    India subsidiary
   12    Tax Issues / Analysis                     Buebel, Brian          7/10/2020 Draft summary memo regarding Debtors' counsel call                 04    850 00        340 00
                                                                                    regarding tax strategies
   12    Tax Issues / Analysis                     Darr, Stephen          7/10/2020 Participated on call with Debtors' counsel re: Akorn India tax     0 5 1,100 00        550 00
                                                                                    matters
   12    Tax Issues / Analysis                     Darr, Stephen          7/10/2020 Reviewed and provided comments on Akorn India tax matters          0 3 1,100 00        330 00
                                                                                    to Huron team
   12    Tax Issues / Analysis                     Martin, Timothy        7/10/2020 Prepare for call with Debtors' counsel and UCC counsel             09    925 00        832 50
                                                                                    regarding sale of India subsidiary and tax impact
   12    Tax Issues / Analysis                     Martin, Timothy        7/10/2020 Review email to Debtors' advisors regarding sale of foreign        02    925 00        185 00
                                                                                    subsidiaries
   12    Tax Issues / Analysis                     Martin, Timothy        7/10/2020 Prepare summary of tax consequences of Akorn India sale for        03    925 00        277 50
                                                                                    UCC presentation
   12    Tax Issues / Analysis                     Ng, James              7/10/2020 Call with Debtors' counsel regarding the tax issues around the     05    605 00        302 50
                                                                                    transfer of WorldAkorn equity to Akorn AG
   12    Tax Issues / Analysis                     Martin, Timothy        7/13/2020 Prepare summary of tax consequences of Akorn India sale for        03    925 00        277 50
                                                                                    UCC presentation
   12    Tax Issues / Analysis                     Martin, Timothy        7/14/2020 Review and edit presentation regarding sale of Akorn India         06    925 00        555 00
                                                                                    subsidiary
   12    Tax Issues / Analysis                     Buebel, Brian          7/15/2020 Call with UCC counsel regarding taxes                              04    850 00        340 00
   12    Tax Issues / Analysis                     Darr, Stephen          7/15/2020 Attend to Akorn India tax matters                                  0 5 1,100 00        550 00
   12    Tax Issues / Analysis                     Martin, Timothy        7/15/2020 Prepare for and participate on call with Debtors' counsel          16    925 00      1,480 00
                                                                                    regarding sale of Debtors' foreign subsidiaries and tax impact

   12    Tax Issues / Analysis                     Martin, Timothy        7/15/2020 Review updates from Debtors' counsel                               02    925 00        185 00
   12    Tax Issues / Analysis                     Buebel, Brian          7/16/2020 Review and revise memo regarding tax treatment of Mauritius        05    850 00        425 00
                                                                                    entity transaction
   12    Tax Issues / Analysis                     Darr, Stephen          7/16/2020 Review and comment on draft Akorn India tax memo                   0 7 1,100 00        770 00
   12    Tax Issues / Analysis                     Buebel, Brian          7/17/2020 Review and updates to summary memo regarding tax                   06    850 00        510 00
                                                                                    treatment of Mauritius entity transaction
   12    Tax Issues / Analysis                     Buebel, Brian          7/17/2020 Discussion with Huron team regarding tax treatment of              04    850 00        340 00
                                                                                    Mauritius entity transaction
   12    Tax Issues / Analysis                     Buebel, Brian          7/17/2020 Draft notes regarding update from discussions with Debtors'        18    850 00      1,530 00
                                                                                    financial advisors and prepared draft summary memo

   12    Tax Issues / Analysis                     Darr, Stephen          7/17/2020 Review and comment on draft Akorn India tax memo                   1 9 1,100 00      2,090 00
   12    Tax Issues / Analysis                     Martin, Timothy        7/17/2020 Analysis of India sale structure and finalize summary              24    925 00      2,220 00
   12    Tax Issues / Analysis                     Martin, Timothy        7/17/2020 Address questions from counsel regarding sale of Akorn India       07    925 00        647 50

   12    Tax Issues / Analysis                     Zaccagnini, Nick       7/17/2020 Reviewed Akorn India transaction summary email on tax              02    755 00        151 00
                                                                                    impact to UCC counsel provided by Huron team
   12    Tax Issues / Analysis                     Zaccagnini, Nick       7/19/2020 Reviewed correspondence with UCC counsel and Huron team            04    755 00        302 00
                                                                                    re: Akorn India transaction and reviewed tax summary

   12    Tax Issues / Analysis                     Darr, Stephen          7/20/2020 Attend to Akorn India transaction tax matters                      0 2 1,100 00        220 00
   12    Tax Issues / Analysis                     Martin, Timothy        7/20/2020 Discussion with Debtors' counsel regarding tax refunds             02    925 00        185 00
   12    Tax Issues / Analysis                     Zaccagnini, Nick       7/20/2020 Reviewed updated summary of Akorn India transaction tax            02    755 00        151 00
                                                                                    impact provided by Huron team member




Exhibit C - July 2020 Time Detail                                                                                                                                     Page 6 of 14
                             Case 20-11177-KBO                        Doc 517              Filed 08/21/20                     Page 28 of 42



                                                                                EXHIBIT C-
                                          Akorn, Inc., et al. Time Details for the Period of July 1, 2020 through July 31, 2020

Matter
Number               Matter Description            Professional             Date    Description                                                      Hours    Rate       Amount
   12    Tax Issues / Analysis                     Darr, Stephen          7/22/2020 Attend to Akorn India transaction tax matters                      0 5 1,100 00        550 00
                                                                                                           MATTER NUMBER 12 SUBTOTAL                  19.1              17,869.00

   15    Avoidance Actions                         Ng, James               7/7/2020 Prepare summaries of SOFA items #3 (payments within 90             15    605 00        907 50
                                                                                    days) and #4 (insider payments/transfers within one year of
                                                                                    filing) and cross-reference against assumed and rejected
                                                                                    contracts listing
   15    Avoidance Actions                         Ng, James              7/13/2020 Reconcile preference payment summary to disbursement               03    605 00        181 50
                                                                                    register detail
                                                                                                            MATTER NUMBER 15 SUBTOTAL                  1.8               1,089.00

   16    Case Administration                       Zaccagnini, Nick       7/14/2020 Call with Huron team member re: status update                      02    755 00        151 00
   16    Case Administration                       Buebel, Brian          7/21/2020 Internal administrative matters related to time reporting and      04    850 00        340 00
                                                                                    matter codes
   16    Case Administration                       Zaccagnini, Nick       7/21/2020 Administrative matters related to June time reporting              05    755 00        377 50
   16    Case Administration                       Zaccagnini, Nick       7/30/2020 Correspondence and calls with Huron team re: status update         04    755 00        302 00
                                                                                    and work plan
                                                                                                            MATTER NUMBER 16 SUBTOTAL                  1.5               1,170.50

   17    Investigations                            Zaccagnini, Nick        7/1/2020 Reviewed new documents posted to the data room related to          02    755 00        151 00
                                                                                    litigation and D&O insurance policies
   17    Investigations                            Martin, Timothy         7/2/2020 Review of term loan pledge agreement and discussion                08    925 00        740 00
                                                                                    regarding summary of standstill events
   17    Investigations                            Martin, Timothy         7/6/2020 Call with UCC counsel regarding potential D&O claims               04    925 00        370 00
   17    Investigations                            Martin, Timothy         7/6/2020 Review D&O claims in preparation for call with UCC counsel         07    925 00        647 50

   17    Investigations                            Buebel, Brian           7/7/2020 Review standstill agreement terms                                  04    850 00        340 00
   17    Investigations                            Martin, Timothy         7/7/2020 Review and comment on draft analysis of potential lender           14    925 00      1,295 00
                                                                                    claims
   17    Investigations                            Buebel, Brian           7/8/2020 Review treatment of goodwill at subsidiaries                       03    850 00        255 00
   17    Investigations                            Buebel, Brian           7/8/2020 Review and respond to counsel inquiry regarding sale process       04    850 00        340 00

   17    Investigations                            Buebel, Brian           7/8/2020 Review summary of D&O coverages                                    03    850 00        255 00
   17    Investigations                            Buebel, Brian           7/9/2020 Review standstill agreement fees and interest rate adjustments     04    850 00        340 00

   17    Investigations                            Martin, Timothy        7/10/2020 Review revised analysis of impact of standstill agreement          08    925 00        740 00
   17    Investigations                            Ng, James              7/10/2020 Analysis of the estimated financial impact of the standstill       18    605 00      1,089 00
                                                                                    agreement and related amendments and review of related
                                                                                    summary prepared by UCC counsel and provide comments

   17    Investigations                            Ng, James              7/10/2020 Reviewed standstill agreement terms and secured lender             15    605 00        907 50
                                                                                    payments during the relevant period and prepared debt roll
                                                                                    forward schedule with estimated impacts of the incremental
                                                                                    interest payments, PIK interest, PIK fees, and other related
                                                                                    items
   17    Investigations                            Ng, James              7/10/2020 Prepared summary of Ad Hoc Group advisor fees and                  11    605 00        665 50
                                                                                    calculated interest and PIK interest through the expected sale
                                                                                    closing date related to the standstill agreement
   17    Investigations                            Buebel, Brian          7/11/2020 Review standstill agreement fees, expenses and interest and        05    850 00        425 00
                                                                                    history
   17    Investigations                            Ng, James              7/11/2020 Analysis of the estimated financial impact of the standstill       22    605 00      1,331 00
                                                                                    agreement and related amendments
   17    Investigations                            Ng, James              7/11/2020 Prepare summaries of insider payments for the four years prior     10    605 00        605 00
                                                                                    to filing
   17    Investigations                            Martin, Timothy        7/12/2020 Review and comment on analysis of cost of standstill               09    925 00        832 50
                                                                                    agreement
   17    Investigations                            Martin, Timothy        7/12/2020 Review edits from counsel regarding lien investigation             02    925 00        185 00
   17    Investigations                            Buebel, Brian          7/13/2020 Review insider payments schedule for four years pre-petition       02    850 00        170 00

   17    Investigations                            Buebel, Brian          7/13/2020 Review and summarize payments to bankruptcy professionals          03    850 00        255 00
                                                                                    in the ninety days pre-petition
   17    Investigations                            Martin, Timothy        7/13/2020 Review and edit analysis of litigation claims for meeting with     13    925 00      1,202 50
                                                                                    UCC
   17    Investigations                            Buebel, Brian          7/14/2020 Review insolvency analysis                                         06    850 00        510 00
   17    Investigations                            Buebel, Brian          7/15/2020 Review Akorn board of director presentations                       04    850 00        340 00
   17    Investigations                            Zaccagnini, Nick       7/15/2020 Reviewed standstill agreement impact analysis provided by          11    755 00        830 50
                                                                                    Huron team
   17    Investigations                            Ng, James              7/17/2020 Update analysis on estimated impacts of standstill agreement       10    605 00        605 00
                                                                                    and amendments to differentiate between the impacts of the
                                                                                    various components (PIK, additional interest, estimated exit
                                                                                    fees and call premiums) and the various agreements




Exhibit C - July 2020 Time Detail                                                                                                                                     Page 7 of 14
                           Case 20-11177-KBO                          Doc 517              Filed 08/21/20                     Page 29 of 42



                                                                                EXHIBIT C-
                                          Akorn, Inc., et al. Time Details for the Period of July 1, 2020 through July 31, 2020

Matter
Number               Matter Description            Professional             Date     Description                                                       Hours    Rate       Amount
   17    Investigations                            Ng, James              7/17/2020 Call with UCC counsel to discuss standstill agreement                05    605 00        302 50
                                                                                    estimated financial impact schedule
   17    Investigations                            Ng, James              7/17/2020 Review of second amendment standstill agreement to                   13    605 00        786 50
                                                                                    determine the effective date of the default rate and increased
                                                                                    interest due to the Toggle Event and updates to estimated cost
                                                                                    analysis
   17    Investigations                            Buebel, Brian          7/20/2020 Review financial results and timeline of events in the one year      09    850 00        765 00
                                                                                    pre-petition
   17    Investigations                            Martin, Timothy        7/20/2020 Review and comment on revised analysis of cost of standstill         07    925 00        647 50
                                                                                    agreement
   17    Investigations                            Ng, James              7/20/2020 Updates to standstill agreement estimated financial impact           10    605 00        605 00
                                                                                    summary
   17    Investigations                            Zaccagnini, Nick       7/20/2020 Reviewed updated standstill agreement analysis provided by           06    755 00        453 00
                                                                                    Huron team member and call re: follow-up questions
   17    Investigations                            Buebel, Brian          7/21/2020 Updates to monthly timeline with overlay of financial results        14    850 00      1,190 00
                                                                                    for the one year pre-petition
   17    Investigations                            Buebel, Brian          7/21/2020 Review edits to monthly timeline with overlay of financial           04    850 00        340 00
                                                                                    results
   17    Investigations                            Ng, James              7/21/2020 Discussion with Huron team regarding insolvency timing and           15    605 00        907 50
                                                                                    potential early triggering events and review of standstill
                                                                                    agreement estimated financial impact summary
   17    Investigations                            Olson, Chad            7/21/2020 Reviewed 10-K's and 10-Q's and prepared work plan summary            05    420 00        210 00
                                                                                    for timeline of events for goodwill/impairments, litigation and
                                                                                    other significant events
   17    Investigations                            Olson, Chad            7/21/2020 Researched Debtors' historical stock price trends                    05    420 00        210 00
   17    Investigations                            Buebel, Brian          7/22/2020 Develop outline of topics for interview of management and            18    850 00      1,530 00
                                                                                    directors
   17    Investigations                            Zaccagnini, Nick       7/22/2020 Correspondence with Huron team re: management interviews             04    755 00        302 00
                                                                                    and provided bios for board and management team

   17    Investigations                            Buebel, Brian          7/23/2020 Edits to outline for interview of management and directors           16    850 00      1,360 00

   17    Investigations                            Buebel, Brian          7/23/2020 Review financial results and SEC filings for 2019 and 2020           12    850 00      1,020 00

   17    Investigations                            Buebel, Brian          7/23/2020 Review standstill financial impact summary and edit                  04    850 00        340 00
   17    Investigations                            Zaccagnini, Nick       7/23/2020 Calls with Huron team member re: planning for management             03    755 00        226 50
                                                                                    interview questions list
   17    Investigations                            Zaccagnini, Nick       7/23/2020 Reviewed edits to standstill agreement impact analysis and           04    755 00        302 00
                                                                                    correspondence with Huron team and UCC counsel
   17    Investigations                            Buebel, Brian          7/24/2020 Edits to outline of questions for management and directors           09    850 00        765 00
                                                                                    including addition of background on various topics

   17    Investigations                            Buebel, Brian          7/24/2020 Review and edit presentation to UCC counsel regarding                06    850 00        510 00
                                                                                    financial review
   17    Investigations                            Olson, Chad            7/24/2020 Review management interviewee biographies and prepared               02    420 00         84 00
                                                                                    draft summary for Huron team
   17    Investigations                            Zaccagnini, Nick       7/24/2020 Reviewed updated standstill agreement impact analysis                06    755 00        453 00
                                                                                    provided by Huron team member
   17    Investigations                            Buebel, Brian          7/27/2020 Review and edit presentation to counsel regarding financial          07    850 00        595 00
                                                                                    review
   17    Investigations                            Buebel, Brian          7/27/2020 Review standstill agreement provisions and financial impact          07    850 00        595 00

   17    Investigations                            Buebel, Brian          7/27/2020 Further review and edits to presentation to counsel regarding        23    850 00      1,955 00
                                                                                    financial review
   17    Investigations                            Buebel, Brian          7/27/2020 Review the various impacts of potential lender litigation in the     03    850 00        255 00
                                                                                    months leading up to Chapter 11 filing
   17    Investigations                            Martin, Timothy        7/27/2020 Draft outlines for interview of Debtor executives                    13    925 00      1,202 50
   17    Investigations                            Ng, James              7/27/2020 Review of standstill agreement impact analysis and related           08    605 00        484 00
                                                                                    solvency analysis
   17    Investigations                            Zaccagnini, Nick       7/27/2020 Updated standstill agreement analysis and discussed with             14    755 00      1,057 00
                                                                                    Huron team member
   17    Investigations                            Buebel, Brian          7/28/2020 Review edits to presentation to counsel regarding financial          04    850 00        340 00
                                                                                    review
   17    Investigations                            Buebel, Brian          7/28/2020 Further review and edits to presentation to counsel regarding        14    850 00      1,190 00
                                                                                    financial review
   17    Investigations                            Buebel, Brian          7/28/2020 Edits to counsel's outline of questions for management and           04    850 00        340 00
                                                                                    directors, consolidating two lists
   17    Investigations                            Buebel, Brian          7/28/2020 Finalization of outlines of questions for management and             03    850 00        255 00
                                                                                    directors
   17    Investigations                            Buebel, Brian          7/28/2020 Review history and status of compliance with                         05    850 00        425 00
                                                                                    remediation/improvements at Somerset and Decatur facilities




Exhibit C - July 2020 Time Detail                                                                                                                                       Page 8 of 14
                           Case 20-11177-KBO                          Doc 517              Filed 08/21/20                    Page 30 of 42



                                                                                EXHIBIT C-
                                          Akorn, Inc., et al. Time Details for the Period of July 1, 2020 through July 31, 2020

Matter
Number               Matter Description            Professional             Date    Description                                                       Hours    Rate       Amount
   17    Investigations                            Buebel, Brian          7/28/2020 Review components of standstill agreement pledge of                 04    850 00        340 00
                                                                                    additional collateral
   17    Investigations                            Ng, James              7/28/2020 Review and updates to solvency analysis                             08    605 00        484 00
   17    Investigations                            Buebel, Brian          7/29/2020 Review standstill agreement economic impact summary for             04    850 00        340 00
                                                                                    delivery to counsel
   17    Investigations                            Buebel, Brian          7/29/2020 Review and edit management and directors interview outline          12    850 00      1,020 00
                                                                                    and questions
   17    Investigations                            Buebel, Brian          7/29/2020 Review debt trading data and develop summary and graph              06    850 00        510 00
   17    Investigations                            Martin, Timothy        7/29/2020 Draft outlines for interview of Debtor executives                   09    925 00        832 50
   17    Investigations                            Ng, James              7/29/2020 Updates to solvency analysis to incorporate bond pricing data       12    605 00        726 00
                                                                                    and refine standstill agreement financial impact estimates

   17    Investigations                            Zaccagnini, Nick       7/29/2020 Reviewed and edited standstill agreement analysis,                  09    755 00        679 50
                                                                                    corresponded with Huron team, and provided to UCC counsel

   17    Investigations                            Zaccagnini, Nick       7/29/2020 Reviewed Debtor management interview questions outline              03    755 00        226 50
                                                                                    provided by Huron team to provide to UCC counsel
   17    Investigations                            Zaccagnini, Nick       7/29/2020 Calls with Huron team re: preparation for management                07    755 00        528 50
                                                                                    interviews and updates to financial analysis presentation
   17    Investigations                            Zaccagnini, Nick       7/29/2020 Reviewed updated draft outline of Debtor management                 05    755 00        377 50
                                                                                    questions, edited and provided to Huron team member
   17    Investigations                            Buebel, Brian          7/30/2020 Develop coordination plan for management and directors              06    850 00        510 00
                                                                                    interviews and assistance to counsel regarding financial
                                                                                    assessment
   17    Investigations                            Buebel, Brian          7/30/2020 Review and edit demand letter drafted by counsel regarding          13    850 00      1,105 00
                                                                                    claims against lenders
   17    Investigations                            Buebel, Brian          7/30/2020 Review pre-petition sale process timeline                           03    850 00        255 00
   17    Investigations                            Buebel, Brian          7/30/2020 Further reviews and edits to demand letter drafted by counsel       12    850 00      1,020 00
                                                                                    regarding claims against lenders
   17    Investigations                            Buebel, Brian          7/30/2020 Updates to financial exhibits included in demand letter drafted     09    850 00        765 00
                                                                                    by counsel regarding claims against lenders
   17    Investigations                            Darr, Stephen          7/30/2020 Review and comment on draft letter regarding term loan lender       0 5 1,100 00        550 00
                                                                                    investigation
   17    Investigations                            Ng, James              7/30/2020 Review of draft letter regarding term loan lender investigation     12    605 00        726 00
                                                                                    and discussion with Huron team re: updates to financial impact
                                                                                    analysis
   17    Investigations                            Olson, Chad            7/30/2020 Attend Company general counsel interview and provided               08    420 00        336 00
                                                                                    interview summary memo to Huron team for review
   17    Investigations                            Zaccagnini, Nick       7/30/2020 Calls with Huron team member re: standstill agreement               04    755 00        302 00
                                                                                    analysis
   17    Investigations                            Zaccagnini, Nick       7/30/2020 Reviewed updated standstill agreement analysis provided by          08    755 00        604 00
                                                                                    Huron team member
   17    Investigations                            Zaccagnini, Nick       7/30/2020 Reviewed updated draft outline of Debtor management                 05    755 00        377 50
                                                                                    questions provided by Huron team member
   17    Investigations                            Zaccagnini, Nick       7/30/2020 Reviewed and edited draft summary of management and                 08    755 00        604 00
                                                                                    director bios for management interviews provided by Huron
                                                                                    team member
   17    Investigations                            Zaccagnini, Nick       7/30/2020 Reviewed and edited draft letter to Debtors re: lender claims       16    755 00      1,208 00

   17    Investigations                            Zaccagnini, Nick       7/30/2020 Correspondence and calls with Huron team re: edits to draft         05    755 00        377 50
                                                                                    letter to Debtors re: lender claims
   17    Investigations                            Buebel, Brian          7/31/2020 Coordination regarding interviews with management and               06    850 00        510 00
                                                                                    directors and counsel assistance regarding financial
                                                                                    assessment
   17    Investigations                            Buebel, Brian          7/31/2020 Review and edits to management and director interviews              05    850 00        425 00
                                                                                    outline and questions
   17    Investigations                            Martin, Timothy        7/31/2020 Draft outlines for interview of Debtor executives                   06    925 00        555 00
   17    Investigations                            Olson, Chad            7/31/2020 Attend Independent Chairman of the Board and Director               12    420 00        504 00
                                                                                    interview and prepare related interview memo
   17    Investigations                            Zaccagnini, Nick       7/31/2020 Prepared standstill agreement analysis summary table to             04    755 00        302 00
                                                                                    provide to Debtors' management for review
   17    Investigations                            Zaccagnini, Nick       7/31/2020 Calls and correspondence with Huron team re: financial              02    755 00        151 00
                                                                                    performance summary and documents for management
                                                                                    interviews
                                                                                                             MATTER NUMBER 17 SUBTOTAL                 71.2              54,681.50

   19    Intercompany Claims                       Zaccagnini, Nick        7/5/2020 Correspondence with Debtors' advisors re: follow-up question        02    755 00        151 00
                                                                                    on intercompany transfers
   19    Intercompany Claims                       Martin, Timothy         7/7/2020 Review and edit intercompany transfers schedule for payments        03    925 00        277 50
                                                                                    made within the one year period prior to filing
   19    Intercompany Claims                       Ng, James               7/7/2020 Review of intercompany transfers within the one year period         05    605 00        302 50
                                                                                    prior to filing




Exhibit C - July 2020 Time Detail                                                                                                                                      Page 9 of 14
                              Case 20-11177-KBO                        Doc 517              Filed 08/21/20                    Page 31 of 42



                                                                                 EXHIBIT C-
                                           Akorn, Inc., et al. Time Details for the Period of July 1, 2020 through July 31, 2020

Matter
Number               Matter Description             Professional             Date    Description                                                       Hours    Rate        Amount
   19    Intercompany Claims                        Ng, James              7/15/2020 Review of intercompany payments/transfers to the India and          10    605 00         605 00
                                                                                     Switzerland subsidiaries and reconcile balances in schedule
                                                                                     provided by Debtors' advisors to the disbursements register

   19    Intercompany Claims                        Zaccagnini, Nick       7/17/2020 Reviewed intercompany payments file                                 05    755 00         377 50
                                                                                                         MATTER NUMBER 19 SUBTOTAL                       2.5                1,713.50

   22    Information Requests                       Zaccagnini, Nick        7/1/2020 Correspondence with Huron team and Debtors' advisors re:            04    755 00         302 00
                                                                                     additional information requests and follow-up questions

   22    Information Requests                       Zaccagnini, Nick        7/1/2020 Updated information request list and provided to Huron team         02    755 00         151 00
                                                                                     member
   22    Information Requests                       Zaccagnini, Nick        7/2/2020 Updated information request list with new requests and new          05    755 00         377 50
                                                                                     data provided by Debtors' advisors and provided to Huron
                                                                                     team
   22    Information Requests                       Buebel, Brian           7/9/2020 Review status of information requests to Debtors' advisors          03    850 00         255 00

   22    Information Requests                       Zaccagnini, Nick       7/14/2020 Reviewed correspondence from Debtors' advisors and Huron            03    755 00         226 50
                                                                                     team re: information requests
   22    Information Requests                       Zaccagnini, Nick       7/14/2020 Updated information request list with information and data          04    755 00         302 00
                                                                                     provided by Debtors' advisors
   22    Information Requests                       Zaccagnini, Nick       7/15/2020 Updated information request list with new information               04    755 00         302 00
                                                                                     requests and data provided by Debtors' advisors and provided
                                                                                     to Huron team for review
   22    Information Requests                       Zaccagnini, Nick       7/15/2020 Correspondence with Debtors' advisors and Huron team re:            03    755 00         226 50
                                                                                     information requests and responses
   22    Information Requests                       Buebel, Brian          7/16/2020 Review and updates to information request list                      03    850 00         255 00
   22    Information Requests                       Zaccagnini, Nick       7/17/2020 Correspondence with Debtors' advisors re: additional                01    755 00          75 50
                                                                                     information requests
   22    Information Requests                       Zaccagnini, Nick       7/17/2020 Updated information request list with additional requests           03    755 00         226 50
   22    Information Requests                       Zaccagnini, Nick       7/22/2020 Updated information request list with new information               03    755 00         226 50
                                                                                     provided by Debtors' advisors
   22    Information Requests                       Zaccagnini, Nick       7/29/2020 Correspondence with UCC counsel and Huron team re:                  02    755 00         151 00
                                                                                     information requests
                                                                                                            MATTER NUMBER 22 SUBTOTAL                    4.0                3,077.00

   23    Review of Miscellaneous Motions            Zaccagnini, Nick       7/15/2020 Reviewed court docket and documents filed with the court            05    755 00         377 50

   23    Review of Miscellaneous Motions            Zaccagnini, Nick       7/27/2020 Reviewed court docket and recent filings, including motion to       03    755 00         226 50
                                                                                     reclassify certain claims
                                                                                                             MATTER NUMBER 23 SUBTOTAL                   0.8                  604.00

   24    Financial Analysis                         Buebel, Brian           7/1/2020 Review various statements of financial affairs and schedules        06    850 00         510 00
                                                                                     of assets and liabilities
   24    Financial Analysis                         Buebel, Brian           7/1/2020 Review documentation of treatment of foreign subsidiary             02    850 00         170 00
                                                                                     accounting from annual financial reporting
   24    Financial Analysis                         Buebel, Brian           7/1/2020 Review quarterly financial results from 2014 to 2020                03    850 00         255 00
   24    Financial Analysis                         Buebel, Brian           7/1/2020 Review summary of schedules of assets and liabilities               02    850 00         170 00
   24    Financial Analysis                         Buebel, Brian           7/1/2020 Prepare financial analysis for call with UCC counsel                04    850 00         340 00
   24    Financial Analysis                         Martin, Timothy         7/1/2020 Prepare for call with Debtors' professionals regarding case         04    925 00         370 00
                                                                                     status and claims reconciliation
   24    Financial Analysis                         Martin, Timothy         7/1/2020 Review and analysis of Debtors' statements and schedules            08    925 00         740 00
   24    Financial Analysis                         Martin, Timothy         7/1/2020 Review documents uploaded to data room by Debtors'                  04    925 00         370 00
                                                                                     advisors
   24    Financial Analysis                         Olson, Chad             7/1/2020 Review and summarize Schedule A-F information from                  07    420 00         294 00
                                                                                     Schedules of Assets and Liabilities posted by Debtors
   24    Financial Analysis                         Olson, Chad             7/1/2020 Call with Huron team to discuss and review summary of               05    420 00         210 00
                                                                                     Schedules of Assets and Liabilities
   24    Financial Analysis                         Olson, Chad             7/1/2020 Review edits from Huron team and update summary of                  30    420 00       1,260 00
                                                                                     Schedules of Assets and Liabilities posted by Debtors
   24    Financial Analysis                         Olson, Chad             7/1/2020 Financial analysis work plan discussion and correspondence          10    420 00         420 00

   24    Financial Analysis                         Olson, Chad             7/1/2020 Update summary schedule for categorization of Debtors' assets       02    420 00          84 00
                                                                                     per Schedules of Assets and Liabilities posted by Debtors

   24    Financial Analysis                         Zaccagnini, Nick        7/1/2020 Correspondence with Huron team members re: financial                03    755 00         226 50
                                                                                     analysis work plan
   24    Financial Analysis                         Zaccagnini, Nick        7/1/2020 Correspondence with Huron team re: statements and                   02    755 00         151 00
                                                                                     schedules
   24    Financial Analysis                         Zaccagnini, Nick        7/1/2020 Reviewed Schedule E/F Sofa 3 and 4 for Akorn Inc                    06    755 00         453 00
   24    Financial Analysis                         Zaccagnini, Nick        7/1/2020 Calls with Huron team re: next steps, analyses and template for     06    755 00         453 00
                                                                                     schedules summary




Exhibit C - July 2020 Time Detail                                                                                                                                       Page 10 of 14
                              Case 20-11177-KBO                       Doc 517              Filed 08/21/20                  Page 32 of 42



                                                                                EXHIBIT C-
                                          Akorn, Inc., et al. Time Details for the Period of July 1, 2020 through July 31, 2020

Matter
Number               Matter Description            Professional             Date    Description                                                    Hours    Rate        Amount
   24    Financial Analysis                        Zaccagnini, Nick        7/1/2020 Reviewed updated versions of summary of schedules provided       08    755 00         604 00
                                                                                    by Huron team member, provided edits and follow-up call re:
                                                                                    same
   24    Financial Analysis                        Zaccagnini, Nick        7/1/2020 Created draft work plan, summary of financial analyses in        15    755 00       1,132 50
                                                                                    progress and summary notes and provided to Huron team
                                                                                    member for review
   24    Financial Analysis                        Buebel, Brian           7/2/2020 Review and edit draft financial analysis work plan for Huron     05    850 00         425 00
                                                                                    team
   24    Financial Analysis                        Buebel, Brian           7/2/2020 Call with Huron team regarding financial analysis work plan      10    850 00         850 00

   24    Financial Analysis                        Buebel, Brian           7/2/2020 Draft status update memo to UCC regarding Debtors' financial     17    850 00       1,445 00
                                                                                    performance
   24    Financial Analysis                        Buebel, Brian           7/2/2020 Review summary of schedules of assets and liabilities with       03    850 00         255 00
                                                                                    additional details
   24    Financial Analysis                        Martin, Timothy         7/2/2020 Review of recently provided May financial results                09    925 00         832 50
   24    Financial Analysis                        Martin, Timothy         7/2/2020 Correspond with UCC counsel regarding Debtors' financial         02    925 00         185 00
                                                                                    results
   24    Financial Analysis                        Ng, James               7/2/2020 Call with Huron team re: financial analysis work plan            10    605 00         605 00
   24    Financial Analysis                        Olson, Chad             7/2/2020 Financial analysis and outline for presentation for UCC          25    420 00       1,050 00
                                                                                    meeting on July 13, 2020
   24    Financial Analysis                        Olson, Chad             7/2/2020 Review of Debtors' 10-K and 10-Q for one year lookback per       10    420 00         420 00
                                                                                    UCC counsel request
   24    Financial Analysis                        Zaccagnini, Nick        7/2/2020 Reviewed May financials, compared net revenue to revised         06    755 00         453 00
                                                                                    cash flow forecast and provided to Huron team
   24    Financial Analysis                        Zaccagnini, Nick        7/2/2020 Reviewed edits to draft financial analysis work plan from        03    755 00         226 50
                                                                                    Huron team member and provided updated version to Huron
                                                                                    team
   24    Financial Analysis                        Zaccagnini, Nick        7/2/2020 Reviewed new data provided by Debtors' advisors and              15    755 00       1,132 50
                                                                                    provided to Huron team (executory contracts, Schedule E/F
                                                                                    and SoFA 3 and 4)
   24    Financial Analysis                        Zaccagnini, Nick        7/2/2020 Call with Huron team re: financial analysis work plan            10    755 00         755 00
   24    Financial Analysis                        Zaccagnini, Nick        7/2/2020 Revised financial analysis work plan pursuant to call with       04    755 00         302 00
                                                                                    Huron team and provided updated version to Huron team
   24    Financial Analysis                        Buebel, Brian           7/6/2020 Review 2019 and 2020 quarterly financial results for Debtors     13    850 00       1,105 00
                                                                                    for implications of asset impairment and write-downs

   24    Financial Analysis                        Olson, Chad             7/6/2020 Review UCC presentation from June 22nd, 2020 and review          20    420 00         840 00
                                                                                    proposed topics UCC Presentation on July 13, 2020

   24    Financial Analysis                        Buebel, Brian           7/7/2020 Continued review of 2019 and 2020 asset impairment and           07    850 00         595 00
                                                                                    write-downs
   24    Financial Analysis                        Ng, James               7/7/2020 Review of May 2020 operating results and prepare summary         05    605 00         302 50

   24    Financial Analysis                        Ng, James               7/7/2020 Prepare various summaries and analysis of unsecured claims       15    605 00         907 50
                                                                                    from Schedules E/F of the various Statement of Assets and
                                                                                    Liabilities
   24    Financial Analysis                        Olson, Chad             7/7/2020 Draft presentation outline for Huron team to review for UCC      03    420 00         126 00
                                                                                    presentation on July 13, 2020
   24    Financial Analysis                        Olson, Chad             7/7/2020 Review draft UCC presentation to provide to UCC counsel in       10    420 00         420 00
                                                                                    preparation of draft presentation for UCC call on July 13,
                                                                                    2020
   24    Financial Analysis                        Buebel, Brian           7/8/2020 Review FTI ABL Due Diligence and Great American                  06    850 00         510 00
                                                                                    inventory valuation reports
   24    Financial Analysis                        Martin, Timothy         7/8/2020 Review and analysis of Debtors statements and schedules          09    925 00         832 50
   24    Financial Analysis                        Ng, James               7/8/2020 Review draft report for upcoming UCC meeting and update          18    605 00       1,089 00
                                                                                    financial analysis support schedules
   24    Financial Analysis                        Olson, Chad             7/8/2020 Review and incorporate draft UCC presentation edits to           15    420 00         630 00
                                                                                    financial performance section provided by Huron team
   24    Financial Analysis                        Olson, Chad             7/8/2020 Prepare 2020 Monthly Forecast Schedule for UCC                   10    420 00         420 00
                                                                                    Presentation on July 13, 2020
   24    Financial Analysis                        Buebel, Brian           7/9/2020 Review of FTI ABL due diligence report                           07    850 00         595 00
   24    Financial Analysis                        Martin, Timothy         7/9/2020 Review and comment on post-petition financing due diligence      13    925 00       1,202 50
                                                                                    report
   24    Financial Analysis                        Martin, Timothy         7/9/2020 Participate on update call with Debtors' advisors regarding      05    925 00         462 50
                                                                                    financial performance and product sales
   24    Financial Analysis                        Ng, James               7/9/2020 Review draft UCC report and updates to related financial         18    605 00       1,089 00
                                                                                    analysis support schedules
   24    Financial Analysis                        Ng, James               7/9/2020 Review of FTI ABL due diligence report                           07    605 00         423 50
   24    Financial Analysis                        Olson, Chad             7/9/2020 Reviewed notes and drafted summary memo of weekly status         04    420 00         168 00
                                                                                    update call with Debtors' advisors re: financial performance
                                                                                    and provided to Huron team for review
   24    Financial Analysis                        Buebel, Brian          7/10/2020 Further review of FTI ABL due diligence report and sale of       06    850 00         510 00
                                                                                    dehydrated alcohol for impact on cash flows




Exhibit C - July 2020 Time Detail                                                                                                                                   Page 11 of 14
                              Case 20-11177-KBO                       Doc 517              Filed 08/21/20                    Page 33 of 42



                                                                                EXHIBIT C-
                                          Akorn, Inc., et al. Time Details for the Period of July 1, 2020 through July 31, 2020

Matter
Number               Matter Description            Professional             Date    Description                                                       Hours    Rate        Amount
   24    Financial Analysis                        Martin, Timothy        7/10/2020 Review correspondence from equity counsel regarding                 01    925 00          92 50
                                                                                    dehydrated alcohol product
   24    Financial Analysis                        Martin, Timothy        7/10/2020 Analysis of Debtors' sale of dehydrated alcohol in 2020             13    925 00       1,202 50
   24    Financial Analysis                        Martin, Timothy        7/11/2020 Review and edit financial performance section of presentation       19    925 00       1,757 50
                                                                                    for meeting with UCC
   24    Financial Analysis                        Ng, James              7/11/2020 Prepare additional schedules and analysis for UCC report            08    605 00         484 00
   24    Financial Analysis                        Martin, Timothy        7/12/2020 Additional review and edits to UCC meeting presentation             13    925 00       1,202 50
   24    Financial Analysis                        Ng, James              7/13/2020 Updates to UCC presentation                                         04    605 00         242 00
   24    Financial Analysis                        Zaccagnini, Nick       7/13/2020 Calls with Huron team members re: edits to financial analysis       05    755 00         377 50
                                                                                    support schedules for UCC presentation
   24    Financial Analysis                        Zaccagnini, Nick       7/13/2020 Correspondence with Huron team re: disbursements summary            02    755 00         151 00
                                                                                    for UCC presentation
   24    Financial Analysis                        Zaccagnini, Nick       7/13/2020 Additional review and updates to UCC presentation                   07    755 00         528 50
   24    Financial Analysis                        Martin, Timothy        7/14/2020 Analyze Debtors' Form 8-K regarding updated forecast and            07    925 00         647 50
                                                                                    prepare summary regarding same
   24    Financial Analysis                        Zaccagnini, Nick       7/14/2020 Reviewed documents posted to the data room by the Debtors'          08    755 00         604 00
                                                                                    advisors
   24    Financial Analysis                        Zaccagnini, Nick       7/14/2020 Correspondence with Huron team re: financial analysis               02    755 00         151 00
   24    Financial Analysis                        Tomassi, Marc          7/15/2020 Discussion with Huron team member re: revenue forecast and          02    825 00         165 00
                                                                                    specific products
   24    Financial Analysis                        Zaccagnini, Nick       7/15/2020 Reviewed documents posted to the data room by the Debtors'          04    755 00         302 00
                                                                                    advisors and documents in the sale process data room and
                                                                                    provided 2017 - 2019 consolidating financials to Huron team

   24    Financial Analysis                        Zaccagnini, Nick       7/15/2020 Reviewed summary analysis of dehydrated alcohol transaction         03    755 00         226 50

   24    Financial Analysis                        Zaccagnini, Nick       7/15/2020 Correspondence with Huron team re: analysis of financial data       03    755 00         226 50
                                                                                    provided by Debtors' advisors
   24    Financial Analysis                        Olson, Chad            7/16/2020 Update call with Huron team to discuss financial analysis work      05    420 00         210 00
                                                                                    plan
   24    Financial Analysis                        Olson, Chad            7/16/2020 Call with Huron team member re: UCC counsel request for             12    420 00         504 00
                                                                                    trended financial analysis
   24    Financial Analysis                        Zaccagnini, Nick       7/16/2020 Correspondence with Huron team re: call to discuss financial        02    755 00         151 00
                                                                                    analysis work plan status
   24    Financial Analysis                        Buebel, Brian          7/17/2020 Call with Huron team regarding work plan for financial              05    850 00         425 00
                                                                                    performance review and timeline of events for the one year pre-
                                                                                    petition
   24    Financial Analysis                        Ng, James              7/17/2020 Update call with Huron team to discuss financial analysis work      05    605 00         302 50
                                                                                    plan
   24    Financial Analysis                        Olson, Chad            7/17/2020 Prepare trended financial analysis per UCC counsel request          05    420 00         210 00
                                                                                    and provide to Huron team member for review
   24    Financial Analysis                        Zaccagnini, Nick       7/17/2020 Status update call with Huron team re: financial analysis work      05    755 00         377 50
                                                                                    plan update
   24    Financial Analysis                        Zaccagnini, Nick       7/17/2020 Updated financial analysis work plan schedule with edits from       11    755 00         830 50
                                                                                    discussion with Huron team and provided to Huron team

   24    Financial Analysis                        Buebel, Brian          7/20/2020 Review financial forecasts for 2019 and 2020                        06    850 00         510 00
   24    Financial Analysis                        Martin, Timothy        7/20/2020 Review Debtors' financial performance versus plan                   16    925 00       1,480 00
   24    Financial Analysis                        Zaccagnini, Nick       7/20/2020 Calls and correspondence with Huron team members re: 2019           11    755 00         830 50
                                                                                    and 2020 monthly financial trends analysis
   24    Financial Analysis                        Zaccagnini, Nick       7/20/2020 Reviewed new documents posted to the data room related to           05    755 00         377 50
                                                                                    Akorn India transaction and 2019 and 2020 budgets
   24    Financial Analysis                        Zaccagnini, Nick       7/20/2020 Reviewed and edited draft monthly financials trend analysis         16    755 00       1,208 00
                                                                                    provided by Huron team member and provided to Huron team
                                                                                    for review
   24    Financial Analysis                        Buebel, Brian          7/21/2020 Call with Huron team regarding financial performance and            09    850 00         765 00
                                                                                    timeline of events for the one year pre-petition
   24    Financial Analysis                        Martin, Timothy        7/21/2020 Review analysis of market view of Debtors' solvency in 2019         12    925 00       1,110 00

   24    Financial Analysis                        Olson, Chad            7/21/2020 Revised trended financial analysis per UCC counsel call to          05    420 00         210 00
                                                                                    update for January 2019 data
   24    Financial Analysis                        Zaccagnini, Nick       7/21/2020 Correspondence and call with Huron team re: draft monthly           03    755 00         226 50
                                                                                    financials trend analysis
   24    Financial Analysis                        Zaccagnini, Nick       7/21/2020 Reviewed draft monthly financials trend analysis provided by        06    755 00         453 00
                                                                                    Huron team member, made additional edits and provided to
                                                                                    Huron team for review
   24    Financial Analysis                        Zaccagnini, Nick       7/21/2020 Call with Huron team re: status update, review of monthly           10    755 00         755 00
                                                                                    financials trend analysis and standstill agreement analysis
   24    Financial Analysis                        Zaccagnini, Nick       7/21/2020 Reviewed updated draft monthly financials trend analysis            05    755 00         377 50
                                                                                    provided by Huron team member and correspondence re:
                                                                                    same
   24    Financial Analysis                        Zaccagnini, Nick       7/21/2020 Reviewed sale process data room and provided contingent             02    755 00         151 00
                                                                                    liabilities summary at 12/31/19 to Huron team




Exhibit C - July 2020 Time Detail                                                                                                                                      Page 12 of 14
Case 20-11177-KBO   Doc 517   Filed 08/21/20   Page 34 of 42
                           Case 20-11177-KBO                          Doc 517              Filed 08/21/20                   Page 35 of 42



                                                                                EXHIBIT C-
                                          Akorn, Inc., et al. Time Details for the Period of July 1, 2020 through July 31, 2020

Matter
Number               Matter Description            Professional             Date    Description                                                     Hours    Rate        Amount
   25    Executory Contracts                       Ng, James              7/15/2020 Edits to cure notice summary and reconcile listing to the         08    605 00         484 00
                                                                                    assumed and rejected executory contract list
   25    Executory Contracts                       Zaccagnini, Nick       7/19/2020 Reviewed cure notices provided by Debtors' advisors               02    755 00         151 00
   25    Executory Contracts                       Zaccagnini, Nick       7/19/2020 Reviewed summary of contracts and estimated cure amounts          02    755 00         151 00
                                                                                    provided by Huron team member
   25    Executory Contracts                       Zaccagnini, Nick       7/21/2020 Reviewed cure notice detail summary provided by Huron team        03    755 00         226 50
                                                                                    member
   25    Executory Contracts                       Buebel, Brian          7/22/2020 Review status of executory contracts                              03    850 00         255 00
   25    Executory Contracts                       Zaccagnini, Nick       7/22/2020 Reviewed executory contracts summary provided by Huron            04    755 00         302 00
                                                                                    team member and related correspondence
   25    Executory Contracts                       Ng, James              7/30/2020 Review of preliminary cure amounts and reconcile to               04    605 00         242 00
                                                                                    prepetition trade payables and related discussions with Huron
                                                                                    team member
                                                                                                           MATTER NUMBER 25 SUBTOTAL                  3.4                2,391.50

                                                                                                                                       TOTALS       327.8             $249,119.50




Exhibit C - July 2020 Time Detail                                                                                                                                    Page 14 of 14
Case 20-11177-KBO   Doc 517     Filed 08/21/20   Page 36 of 42




                       EXHIBIT D

             Declaration of Timothy J. Martin




                           22
                  Case 20-11177-KBO          Doc 517        Filed 08/21/20        Page 37 of 42




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                               Chapter 11

    AKORN, INC., et al.,                                 Case No. 20-11177 (KBO)
                                                         (Jointly Administered)
                    Debtors.4


    DECLARATION OF TIMOTHY J. MARTIN IN SUPPORT OF SECOND MONTHLY
    APPLICATION OF HURON CONSULTING SERVICES LLC FOR ALLOWANCE OF
       COMPENSATION AND REIMBURSEMENT OF EXPENSES AS FINANCIAL
     ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR
            THE PERIOD FROM JULY 1, 2020 THROUGH JULY 31, 2020

I, Timothy J. Martin, under penalty of perjury, declare as follows:

             1.    I am a Managing Director of Huron Consulting Services LLC (“Huron”), financial

advisor to the Official Committee of Unsecured Creditors (the “Committee”).

             2.    I have read the foregoing Second Monthly Application of Huron Consulting

Services LLC for Allowance of Compensation and Reimbursement of Expenses as Financial

Advisor to the Official Committee of Unsecured Creditors for the Period from July 1, 2020 through

July 31, 2020 and am familiar with the contents thereof. The same contents are true to the best of

my knowledge, except as to matters therein alleged to be upon information and belief, and as to

those matters, I believe them to be true. I have personally performed many of the financial advisory

services rendered by Huron and am familiar with all other work performed on behalf of the

Committee by the professionals of Huron.




4
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.
             Case 20-11177-KBO          Doc 517       Filed 08/21/20    Page 38 of 42




       3.      In accordance with Rule 2016(a) of the Federal Rules of Bankruptcy Procedure and

Section 504 of the Title 11, United States Code, no agreement or understanding exists between

Huron and any other person for the sharing of compensation to be received in connection with the

above-captioned cases.

       4.      I have reviewed the requirements of Local Rule 2016-2 of the United States

Bankruptcy Court for the District of Delaware, and to the best of my knowledge, information and

belief, this Application complies with Local Rule 2016-2.

I declare under penalty of perjury that the foregoing is true and correct.

Date: August 21, 2020

                                              /s/ Timothy J. Martin
                                              Timothy J. Martin




                                                 24
 Case 20-11177-KBO       Doc 517      Filed 08/21/20   Page 39 of 42




                            EXHIBIT E

Huron Invoice for the Period of July 1, 2020 through July 31, 2020




                                 25
             Case 20-11177-KBO            Doc 517      Filed 08/21/20       Page 40 of 42




August 21, 2020


Dipesh Patel
Rising Pharma Holdings, Inc.
2 Tower Center Boulevard, Suite 1401
East Brunswick, NJ 08816

Engagement No.: 08816-001

Re: Akorn UCC

Enclosed please find our billing for professional services rendered in the above-referenced project. This
billing contains the fees incurred from July 1, 2020 through July 31, 2020.

Please return the remittance copy with your payment to:

Huron Consulting Services LLC
4795 Paysphere Circle
Chicago, IL 60674

If you have any questions on the enclosed billing or any aspect of the engagement, please do not hesitate to
contact us.
Case 20-11177-KBO   Doc 517   Filed 08/21/20   Page 41 of 42
                     Case 20-11177-KBO                          Doc 517             Filed 08/21/20                 Page 42 of 42




 Invoice Date: 08/21/20                                           Invoice No.: 1158117                                    Engagement No.: 08816-001
 Dipesh Pate
 Rising Pharma Holdings, Inc.                                                                                                    DUE UPON RECEIPT
 2 Tower Center Boulevard, Suite 1401
 East Brunswick, NJ 08816

STRICTLY CONFIDENTIAL

                       For Professional Services Rendered From July 1, 2020 Through July 31, 2020:

Total Fees ..........................................................................................................................   $   249,119.50

Total Amount Due: .........................................................................................................             $   249,119.50


                                                   To ensure proper credit please
                                                  refer to invoice number 1158117

                                      Huron Consulting Group, Inc. TIN # XX-XXXXXXX

                                                REMITTANCE COPY

                                                                   Payment by check:
                                                              Huron Consulting Services LLC
                                                                  4795 Paysphere Circle
                                                                    Chicago, IL 60674


                     Payment by wire transfer:                                                                Payment by ACH/EFT:
                        Bank of America                                                                          Bank of America
                         Chicago, Illinois                                                                       Chicago, Illinois

       Account Title: Huron Consulting Services, LLC                                          Account Title: Huron Consulting Services, LLC


   For electronic payment, kindly send remittance detail via email to: lockbox@huronconsultinggroup.com
                                                  Include invoice number to ensure proper credit
